 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
among
FLOWSERVE US INC.,
IPSCO (UK) LIMITED
FLOWSERVE REPAIR & SERVICES B.V.
FLOWSERVE MANAGEMENT COMPANY
FLOWSERVE BELGIUM N.V.
as the Enumerated Seller Entities
and
FURMANITE WORLDWIDE, INC.
FURMANITE US GSG LLC
FURMANITE GSG LIMITED
FURMANITE GSG BVBA
FURMANITE GSG BV
as the Buyer Entities
Dated as of December 31, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
(a) Certain Definitions
    1  
2. PURCHASE AND SALE
    12  
(a) Purchase and Sale of Assets
    12  
(b) Excluded Assets
    14  
(c) Assumed Liabilities
    15  
(d) Excluded Liabilities
    16  
(e) Consents to Certain Assignments
    17  
(f) Consideration
    18  
(g) Closing
    19  
(h) Adjustment of Purchase Price
    20  
(i) Transfers Directly to Buyer Affiliates
    22  
(j) Transfer of English Real Property
    22  
(k) Buyout of Leased Vehicles
    22  
(l) IBM Leased Equipment
    22  
(m) Retention Payment True-Up
    23  
3. REPRESENTATIONS AND WARRANTIES OF THE SELLER
    23  
(a) Organization
    23  
(b) Authority
    23  
(c) No Conflict; Required Filings and Consents
    23  
(d) Transferred Assets
    24  
(e) Fixtures, Equipment and Facilities
    24  
(f) Financial Statements
    25  
(g) Absence of Certain Changes or Events
    26  
(h) Compliance with Law; Permits
    27  
(i) Litigation
    27  
(j) Labor and Employment Matters
    27  
(k) Insurance
    29  
(l) Real Property
    29  
(m) Intellectual Property
    30  

Flowserve GSG Asset Purchase Agreement

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(n) Taxes
    31  
(o) Material Contracts
    32  
(p) Brokers
    33  
(q) ERISA and Benefit Plans
    33  
(r) Books and Records
    37  
4. REPRESENTATIONS AND WARRANTIES OF THE BUYER
    37  
(a) Organization
    37  
(b) Authority
    37  
(c) No Conflict; Required Filings and Consents
    38  
(d) Brokers
    38  
5. COVENANTS
    38  
(a) Conduct of Business Prior to the Closing
    38  
(b) Covenants Regarding Information
    39  
(c) Update of Disclosure Schedules; Knowledge of Breach
    40  
(d) Notification of Certain Matters
    41  
(e) Intercompany Arrangements
    41  
(f) Employees and Employee Benefits
    41  
(g) Confidentiality
    44  
(h) Consents and Filings; Further Assurances
    45  
(i) Release of Guarantees
    46  
(j) Corporate Name
    46  
(k) Refunds and Remittances
    47  
(l) Noncompetition
    47  
(m) No Solicitation
    50  
(n) Bulk Transfer Laws; Payment of Liabilities
    50  
(o) Public Announcements
    50  
(p) Real Estate Matters
    50  
(q) No Negotiation
    52  
(r) Access and Environmental Investigation
    52  

Flowserve GSG Asset Purchase Agreement

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(s) UK Contracts
    53  
6. TAX MATTERS
    53  
(a) Purchase Price Allocation
    53  
(b) Transfer Taxes
    54  
(c) Property Taxes
    54  
(d) Cooperation
    55  
(e) Tax Indemnity
    55  
7. CONDITIONS TO CLOSING
    55  
(a) General Conditions
    55  
(b) Conditions to Obligations of the Seller
    56  
(c) Conditions to Obligations of the Buyer
    56  
8. INDEMNIFICATION
    57  
(a) Survival of Representations, Warranties and Covenants
    57  
(b) Indemnification by the Seller
    57  
(c) Indemnification by the Buyer and FWW
    58  
(d) Procedures
    58  
(e) Limits on Indemnification
    59  
(f) Assignment of Claims
    60  
(g) Exclusivity
    61  
(h) Treatment of Losses
    61  
9. TERMINATION, AMENDMENT AND WAIVER
    61  
(a) Termination
    61  
(b) Effect of Termination
    62  
10. GENERAL PROVISIONS
    62  
(a) Fees and Expenses
    62  
(b) Amendment and Modification
    63  
(c) Waiver
    63  
(d) Notices
    63  
(e) Interpretation
    64  

Flowserve GSG Asset Purchase Agreement

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(f) Entire Agreement
    64  
(g) No Third-Party Beneficiaries
    65  
(h) Governing Law
    65  
(i) Dispute Resolution
    65  
(j) Disclosure Generally
    66  
(k) Personal Liability
    66  
(l) Assignment; Successors
    66  
(m) Enforcement
    66  
(n) Currency
    67  
(o) Severability
    67  
(p) Waiver of Jury Trial
    67  
(q) Counterparts
    67  
(r) Facsimile Signature
    67  
(s) Time of Essence
    67  
(t) No Consequential Damages
    67  
(u) Disclaimer of Certain Warranties
    67  
(v) No Presumption Against Drafting Party
    68  
(w) Submission to Jurisdiction
    68  

Flowserve GSG Asset Purchase Agreement

-iv-



--------------------------------------------------------------------------------



 



     
Exhibits
   
 
   
Exhibits A1-A5
  Forms of Assignment and Assumption Agreements
Exhibits B1-B5
  Forms of Bills of Sale
Exhibit C
  Form of Coexistence Agreement
Exhibit D
  Form of Escrow Agreement
Exhibit E
  Form of Intellectual Property Assignment
Exhibits F1-F4
  Forms of Warranty Deed
Exhibit G
  Form of Assignment and Assumption of Lease
Exhibit H
  Form of Transition Services Agreement
Exhibit I
  Form of FRPTA Certificate
Exhibit K
  Donlen Assignment
Exhibit L
  Form of UK Contract Notice
Exhibit M
  Form of Netherlands Contract Notice
 
   
Disclosure Schedules
   
 
   
Schedule 1(a)(i)(1)
  Detailed Excluded Accounts Receivable
Schedule 1(a)(i)(2)
  Detailed IPSCO Related Excluded Accounts Receivable
Schedule 1(a)(ii)
  Material Consents
Schedule 1(a)(iii)
  Scheduled Permitted Encumbrances
Schedule 1(a)(iv)
  Inventory Valuation Method
Schedule 2(b)(iii)
  Specifically Excluded Trade Names and Trademarks
Schedule 2(b)(xii)
  Specifically Excluded Assets
Schedule 2(g)(ii)(G)
  Owned Vehicles and Buyout Vehicles
Schedule 2(k)
  Buyout Vehicles
Schedule 3(c)(i)
  Required Consents
Schedule 3(d)(i)
  Encumbrances
Schedule 3(e)(i)
  Transferred Equipment and Fixtures
Schedule 3(f)(i)
  Financial Statements
Schedule 3(g)
  Absence of Certain Changes or Events
Schedule 3(h)(i)
  Laws
Schedule 3(h)(ii)
  Permits
Schedule 3(i)
  Litigation
Schedule 3(j)(i)
  Labor and Employment Matters
Schedule 3(j)(v)
  Labor and Employment Matters – Business Employees
Schedule 3(k)
  Insurance
Schedule 3(l)(i)
  Owned Real Property
Schedule 3(l)(ii)
  Leased Real Property
Schedule 3(l)(iii)(A)
  English Real Property
Schedule 3(l)(iii)(B)
  Conditions of Sale for English Real Property

Flowserve GSG Asset Purchase Agreement

-v-



--------------------------------------------------------------------------------



 



     
Schedule 3(l)(iii)(C)
  Additional Representations and Warranties Regarding English Real Property
Schedule 3(l)(vii)
  Assessments
Schedule 3(m)
  Intellectual Property
Schedule 3(n)
  Taxes
Schedule 3(o)(i)
  Material Contracts
Schedule 3(o)(ii)(A)
  Binding Contract Exceptions
Schedule 3(o)(ii)(B)
  Material Contracts Conflicts
Schedule 3(q)
  Employee Plans
Schedule 3(q)(ii)(A)
  IPSCO (UK) Limited Business Employees
Schedule 3(q)(ii)(B)
  Netherlands/Belgium Business Employees
Schedule 3(r)
  Material Weaknesses in the Design and Operation of Internal Controls
Schedule 5(i)
  Guarantees
Schedule 5(l)(i)
  Protected Valve Locations
Schedule 5(s)(ii)
  Phase I ESA Facilities
Schedule 6(a)
  Purchase Price Allocation

Flowserve GSG Asset Purchase Agreement

-vi-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated as of December 31, 2005 (this
“Agreement”), among Flowserve US Inc., a Delaware corporation (the “Seller”),
IPSCO (UK) Limited, an entity organized under the laws of England (“IPSCO”),
Flowserve Repair & Services B.V., an entity organized under the laws of the
Netherlands (“Flowserve Netherlands”), Flowserve Management Company, a Delaware
business trust (“Management”), Flowserve Belgium N.V., an entity organized under
the laws of Belgium (“Flowserve Belgium”), Furmanite US GSG LLC, a Delaware
limited liability company (the “Buyer”), Furmanite GSG Limited, an entity
organized under the laws of England (“Furmanite GSG Limited”), Furmanite GSG
BVBA, an entity organized under the laws of Belgium (“Furmanite GSG BVBA”),
Furmanite Worldwide, Inc., a Delaware corporation (“FWW”), and Furmanite GSG
B.V., an entity organized under the laws of the Netherlands (“Furmanite GSG BV”,
and together with Buyer, Furmanite GSG BVBA, FWW and Furmanite GSG Limited, the
“Buyer Entities”).
RECITALS
     A. The Seller and its Affiliates are engaged in the business of
maintenance, repair, replacement and distribution of non-Flowserve branded
valves, piping systems and related components at various locations in the United
States and around the world.
     B. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase
from the Seller, the Transferred Assets, and in connection therewith the Buyer
is willing to assume certain liabilities and obligations of the Seller relating
thereto, all upon the terms and subject to the conditions set forth herein.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the parties agree as
follows:
1. DEFINITIONS
     (a) Certain Definitions.
     For purposes of this Agreement:
     “Accounting Firm” shall have the meaning set forth in Section 2(h)(ii).
     “Accounts Receivable” means (a) all trade accounts receivable and other
rights to payment from customers with respect to the Business and the full
benefit of all security for such accounts or rights to payment, including all
trade accounts receivable representing amounts receivable in respect of goods
shipped or products sold or services rendered to customers with respect to the
Business, (b) all other accounts receivable of the Business and the full benefit
of all security for such accounts receivable and (c) any claim, remedy or other
right related to any of the foregoing; provided, however that Accounts
Receivable shall not include the Excluded Accounts Receivable.
Flowserve GSG Asset Purchase Agreement

-1-



--------------------------------------------------------------------------------



 



     “Acquired Person” shall have the meaning set forth in Section 5(l)(ii).
     “Acquiring Person” shall have the meaning set forth in Section 5(l)(ii).
     “Acquisition” shall have the meaning set forth in Section 5(l)(ii).
     “Action” means any claim, action, suit, arbitration or proceeding by or
before any Governmental Authority.
     “Affiliate”, with respect to any specified Person, means any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
     “Agreement” shall have the meaning set forth in the Preamble hereto.
     “Allocation” shall have the meaning set forth in Section 6(a)(i).
     “Ancillary Agreements” means the Bills of Sale, the Assignment and
Assumption Agreements, the Transition Services Agreement, the Real Estate
Documents, the Escrow Agreement, the Environmental Escrow Agreement, the
Intellectual Property Assignment, the Coexistence Agreement and any other
agreements or instruments which Buyer reasonably requests Seller or any of its
Affiliates to execute in connection with this Agreement in order to effectuate
the transfer of any of the Transferred Assets or the assumption of any of the
Assumed Liabilities, collectively.
     “Assignment and Assumption Agreements” means (i) the Assignment and
Assumption Agreement to be entered into between the Buyer and the Seller in
substantially the form of Exhibit A-1 hereto, (ii) the Assignment and Assumption
Agreement to be entered into between the Buyer and Management in substantially
the form of Exhibit A-2 hereto, (iii) the Assignment and Assumption Agreement to
be entered into between Furmanite GSG BV and Flowserve Netherlands in
substantially the form of Exhibit A-3 hereto, (iv) the Assignment and Assumption
Agreement to be entered into between Furmanite GSG BVBA and Flowserve Belgium in
substantially the form of Exhibit A-4 hereto (v) the Assignment and Assumption
Agreement to be entered into between Furmanite GSG Limited and IPSCO in
substantially the form of Exhibit A-5 hereto.
     “Assumed Liabilities” shall have the meaning set forth in Section 2(c).
     “Balance Sheet” shall have the meaning set forth in Section 3(f)(i).
     “Bills of Sale” means (i) a Bill of Sale transferring to the Buyer all of
the tangible personal property owned by the Seller as of the Closing Date that
is included in the Transferred Assets in substantially the form of Exhibit B-1
hereto, (ii) a Bill of Sale transferring to the Buyer all of the tangible
personal property owned by Management as of the Closing Date that is included in
the Transferred Assets in substantially the form of Exhibit B-2 hereto (iii) a
Bill of Sale transferring to Furmanite GSG BV all of the tangible personal
property owned by Flowserve Netherlands as of the Closing Date that is included
in the Transferred Assets in
Flowserve GSG Asset Purchase Agreement

-2-



--------------------------------------------------------------------------------



 



substantially the form of Exhibit B-3 hereto (iv) a Bill of Sale transferring to
Furmanite GSG BVBA all of the tangible personal property owned by Flowserve
Belgium as of the Closing Date that is included in the Transferred Assets in
substantially the form of Exhibit B-4 hereto, (v) a Bill of Sale transferring to
Furmanite GSG Limited all of the tangible personal property owned by IPSCO as of
the Closing Date that is included in the Transferred Assets in substantially the
form of Exhibit B-5 hereto.
     “Books and Records” shall have the meaning set forth in Section 2(a)(viii).
     “Business” means the business of (i) Valve Maintenance conducted at or
through the Locations and (ii) Online Services conducted at or through the
Locations, and (iii) the manufacture of Wilson Snyder branded Valves.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in Dallas, Texas
or New York, New York.
     “Business Employees” means all individuals employed by the Seller Entities
(including (a) those on military leave and family and medical leave, (b) those
on approved leaves of absence, but only to the extent they have reemployment
rights guaranteed under federal or state law, under any applicable collective
bargaining agreement or under any leave of absence policy of the Seller and
(c) those on short-term disability under the Seller’s short-term disability
program), whose duties relate exclusively to the operations of the Business
regardless of the company payroll on which such individuals are listed.
     “Business Intellectual Property” shall have the meaning set forth in
Section 2(a)(iii).
     “Business Permits” shall have the meaning set forth in Section 2(a)(vii).
     “Buyer” shall have the meaning set forth in the Preamble hereto.
     “Buyer Group” shall have the meaning set forth in Section 5(r)(i).
     “Buyer Indemnified Parties” shall have the meaning set forth in
Section 8(b).
     “Buyer Indemnitors” shall have the meaning set forth in Section 8(c).
     “Buyer Notice” shall have the meaning set forth in Section 5(l)(iii)
     “Buyout Vehicles” shall have the meaning set forth in Section 2(k).
     “Closing” shall have the meaning set forth in Section 2(g)(i).
     “Closing Date” shall have the meaning set forth in Section 2(g)(i).
     “Code” means the Internal Revenue Code of 1986, as amended.
Flowserve GSG Asset Purchase Agreement

-3-



--------------------------------------------------------------------------------



 



     “Coexistence Agreement” means the Coexistence Agreement regarding the use
of certain trademarks in substantially the form of Exhibit C attached hereto.
     “Confidentiality Agreement” shall have the meaning set forth in
Section 5(g)(i).
     “Contracts” shall have the meaning set forth in Section 2(a)(i).
     “control”, including the terms “controlled by” and “under common control
with”, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, as general partner
or managing member, by contract or otherwise.
     “Deductible” shall have the meaning set forth in Section 8(e)(ii)
     “Disclosure Schedules” shall have the meaning set forth in Section 3.
     “Donlen Assignment” shall have the meaning set forth in
Section 2(g)(ii)(H).
     “Employee Plans” means any “employee benefit plans” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, any formal written plans
and all other compensation or benefit plans, contracts, policies, programs or
arrangements of the Seller or its Affiliates (other than routine administrative
procedures) in connection with the Business, including all pension, profit
sharing, savings and thrift, bonus, stock bonus, stock option or other cash or
equity-based incentive or deferred compensation, employment, retention,
severance pay and medical life insurance plans, contracts, policies, programs or
arrangements with or for the benefit of any of the Business Employees or their
dependents.
     “Encumbrance” means any charge, claim, mortgage, lien, security interest,
restriction of any kind and, with respect to Owned Real Property, shall also
mean any easement, right-of-way, lease, or encroachment of any kind.
     “English Real Property” shall have the meaning set forth in
Section 3(l)(iii).
     “Enumerated Seller Entities” shall mean, collectively, Seller, IPSCO,
Flowserve Netherlands, Management and Flowserve Belgium.
     “Environment” means the soil, land surface or subsurface strata, surface
waters (including navigable waters and ocean waters under the authority of the
United States or any state thereof), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life and any
other environmental medium or natural resource.
     “Environmental Condition” means any pollution, contamination, degradation,
damage or injury caused by, related to, arising from, or in connection with the
generation, handling, use, treatment, storage, transportation, disposal,
discharge, Release or emission of any “Hazardous Materials.”
     “Environmental Consultant” shall have the meaning set forth in
Section 5(r)(ii).
Flowserve GSG Asset Purchase Agreement

-4-



--------------------------------------------------------------------------------



 



     “Environmental Law” means all applicable laws, regulations, enforceable
requirements that have the effect of law, orders, decrees, judgments or
injunctions issued, promulgated or entered into by any Governmental Authority
pertaining to the protection of the human health or the environment, including
the Comprehensive Environmental Response, Compensation, and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act, 42 U.S.C. § 9601 et
seq. (together, “CERCLA”), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), the
Federal Water Pollution Control Act, as amended by the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., and any similar state or local
statutes, in each case where such laws are in effect on or prior to the Closing
Date; provided, however, this definition of “Environmental Law” shall not
include any legal requirement that falls within the definition of Occupational
Health and Safety Laws.
     “Environmental Liabilities” means any and all liabilities,
responsibilities, claims, suits, losses, costs (including remedial, removal,
response, abatement, clean-up, investigative, or monitoring costs and any other
related costs and expenses), other causes of action, damages, settlements,
expenses, charges, assessments, liens, penalties, fines, pre-judgment and
post-judgment interest, attorneys’ fees and other legal fees: (i) pursuant to
any agreement, order, notice, responsibility, directive (including directives
embodied in Environmental Laws), injunction, judgment, or similar documents
(including settlements), arising out of or in connection with any Environmental
Laws, or (ii) pursuant to any claim for damage to natural resources,
Remediation, or payment or reimbursement of response costs incurred or expended
pursuant to Environmental Laws.
     “Environmental Permits” means all Permits issued or arising under any
Environmental Law.
     “ERISA” shall have the meaning set forth in Section 2(d)(v).
     “Escrow Account” shall mean the escrow account established pursuant to the
Escrow Agreement.
     “Escrow Agent” means the escrow agent appointed to hold the Working Capital
Escrow Amount pursuant to the Escrow Agreement.
     “Escrow Agreement” means the Escrow Agreement attached hereto as Exhibit D.
     “Excluded Accounts Receivable” means (i) those accounts receivable and
other receivables relating to the Business transferred to certain financial
institutions by Seller or its Affiliates prior to the Closing pursuant to that
certain Receivables Purchase Agreement dated as of October 7, 2004 among
Flowserve Receivables Corporation, Seller and certain financial institutions
party thereto, regardless of whether such accounts receivable or other
receivables have been subsequently reconveyed to, or repurchased by, Seller and
its Affiliates prior to the Closing, which accounts receivable and other
receivables are set forth in detail on Schedule 1(a)(i), (ii) those accounts
receivable relating to IPSCO listed on Schedule 1(a)(i)(2), and (iii)
Flowserve GSG Asset Purchase Agreement

-5-



--------------------------------------------------------------------------------



 



any other account receivable that as of the Closing Date, remained uncollected
more than one-hundred twenty (120) days after the original invoice date for such
account receivable.
     “Excluded Assets” shall have the meaning set forth in Section 2(b).
     “Excluded Liabilities” shall have the meaning set forth in Section 2(d).
     “Facilities” means any real property, leasehold or other interest in real
property currently owned or operated by Seller and comprising part of the
Transferred Assets.
     “Financial Statements” shall have the meaning set forth in Section 3(f)(i).
     “Flowserve Belgium” shall have the meaning set forth in the Preamble
hereto.
     “Flowserve Netherlands” shall have the meaning set forth in the Preamble
hereto.
     “FMLA” shall have the meaning set forth in Section 3(j)(ii).
     “Furmanite GSG BV” shall have the meaning set forth in the Preamble hereto.
     “Furmanite GSG BVBA” shall have the meaning set forth in the Preamble
hereto.
     “Furmanite GSG Limited” shall have the meaning set forth in the Preamble
hereto.
     “FWW” shall have the meaning set forth in the Preamble hereto.
     “GAAP” means United States generally accepted accounting principles as in
effect on the date hereof.
     “GE Lease” means that certain Lease Agreement executed as of June 25, 1998
between US Fleet Leasing, a unit of Associates Leasing, Inc., as Lessor, and
Flowserve Corporation, as Lessee.
     “Governmental Authority” means any government or any agency, bureau, board,
commission, court, department, official, tribunal or other instrumentality of
any government, whether federal, state, provincial, territorial or local,
domestic or foreign, that has, in each case, jurisdiction over the matter in
question.
     “Guarantees” shall have the meaning set forth in Section 5(i).
     “Hazardous Material” means any pollutant, contaminant, chemical, substance,
material or waste that is, as of the Closing Date, regulated by any Governmental
Authority under Environmental Laws, including any pollutant, contaminant,
chemical, material, substance or waste that is defined as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “special waste,” “contaminant,” “toxic waste” or
“toxic substance” under any provision of applicable Environmental Law, and
Flowserve GSG Asset Purchase Agreement

-6-



--------------------------------------------------------------------------------



 



including oil, used oil, petroleum, petroleum products and byproducts, friable
asbestos or asbestos-containing materials, radon, urea formaldehyde and
polychlorinated biphenyls.
     “HSR Act” shall have the meaning set forth in Section 5(h)(i).
     “Indemnification Cap” shall have the meaning set forth in Section 8(e)(ii).
     “Indemnified Party” shall have the meaning set forth in Section 8(d)(i).
     “Indemnifying Party” shall have the meaning set forth in Section 8(d)(i).
     “Intellectual Property” means (i) trade names, trademarks and service
marks, domain names, trade dress and similar rights, and applications to
register and registrations for any of the foregoing, (ii) patents and patent
applications, (iii) copyrights (whether registered or unregistered) and
applications for registration and registrations therefor, and (iv) confidential
and proprietary information, including trade secrets, databases and other data
compilations, know-how, inventions, invention disclosures, engineering designs,
specifications and documentation.
     “Intellectual Property Assignment” means the Intellectual Property
Assignment in the form of Exhibit E.
     “Interim Financial Statements” shall have the meaning set forth in
Section 3(f)(i).
     “Inventory” shall have the meaning set forth in Section 2(a)(vi).
     “IPSCO” shall have the meaning set forth in the Preamble hereto.
     “IRS” means the Internal Revenue Service of the United States.
     “Knowledge”, with respect to the Seller and its Affiliates, means the
actual knowledge or notice of Ronald Shuff, Phil Andre, John Nanos, Robert
Roberts, Carey O’Connor, Michael Olsen, Thomas Pajonas, Edward Osborn, Jim
Baker, Gary Patulski, Cameron Byrd, Edward Buckley, Stephen Steuart, Frank
Hilferink, or the Chairman, Chief Executive Officer, President or Chief
Financial Officer as of the date of this Agreement, or, if a statement,
representation or warranty is being made as of another date, as of such date.
     “Law” means any statute, law, ordinance, regulation, rule, code (including
the Code), injunction, judgment, decree or order of any Governmental Authority.
     “Leased Real Property” shall have the meaning set forth in
Section 3(l)(ii).
     “Locations” means, collectively, those locations set forth in
Schedule 3(l)(i) and 3(l)(ii).
     “Losses” shall have the meaning set forth in Section 8(b).
     “Management” shall have the meaning set forth in the Preamble hereto.
Flowserve GSG Asset Purchase Agreement

-7-



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any event, change, circumstance, effect or
state of facts which, individually, or together with any other event, change,
circumstance, effect or state of facts has or would be reasonably likely to have
a material adverse effect upon (i) the business, properties, assets, financial
condition or results of operations of the Business, taken as a whole or (ii) the
ability of the Seller to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not include the effect of any circumstance,
change, development, event or state of facts arising out of or attributable to
any of the following, either alone or in combination: (1) the markets in which
the Business operates generally, (2) general economic or political conditions,
(3) acts of war (whether or not declared), sabotage or terrorism, military
actions or the escalation thereof or other force majeure events occurring after
the date hereof or (4) any changes in applicable Laws or accounting rules.
     “Material Consents” means those Required Consents set forth in
Schedule 1(a)(ii).
     “Material Contracts” shall have the meaning set forth in Section 3(o)(i).
     “Names” shall have the meaning set forth in Section 5(j).
     “Netherlands/Belgium Business Employees” shall have the meaning set forth
in Section 3(q)(ii)(B).
     “Non-U.S. Business Employees” shall have the meaning set forth in
Section 5(f)(v).
     “OEM Related Third-Party Valve Maintenance” means the maintenance, repair,
replacement and servicing of Valves (i) that are not manufactured by Seller or
any of its Affiliates (whether under licensing arrangements by third-parties to
Seller or any of its Affiliates or otherwise) in circumstances in which at least
75% by dollar volume of such Valves (determined by the Seller’s then general
published list price for Valves manufactured by the Seller or any of its
Affiliates and then general published list price for Valves that are not
manufactured by the Seller or any of its Affiliates), as measured on a calendar
quarter basis for each site of a customer, are manufactured by Seller or any of
its Affiliates (including manufacture under licensing arrangements by
third-parties to Seller or any of its Affiliates) (ii) as part of a contract
that is principally for the replacement, maintenance, repair or servicing of
(y) mechanical seals manufactured by Seller or any of its Affiliates (including
manufacture under licensing arrangements by third-parties to Seller or any of
its Affiliates) or (z) pump skids and related accessories, including Valves
attached to the pump skids (whether or not in any case such pump skids or
accessories are manufactured by Seller or any of its Affiliates) or (iii) at the
Eastman Facility in Kingsport, Tennessee, but only to the extent the Eastman
Facility is providing services other than pressurized Online Services.
     “OEM Valve Maintenance” means the maintenance, repair, replacement,
servicing and distribution of Valves that are manufactured by Seller or its
Affiliates (including manufacture under licensing arrangements by third-parties
to Seller or its Affiliates).
Flowserve GSG Asset Purchase Agreement

-8-



--------------------------------------------------------------------------------



 



     “Online Services” means any online services in a pressurized environment,
including (i) on-line leak sealing, (ii) leak detection and repair,
(iii) on-site or field machining, (iv) line stopping, (v) line freezing,
(vi) bolting (torquing and tensioning), (vii) online safety-valve testing,
(viii) fugitive emission monitoring, (ix) concrete repair, (x) composite pipe
wrapping, (xi) line or tube crimping, (xii) hot-tapping or (xiii) tube plugging.
     “Owned Real Property” shall have the meaning set forth in Section 3(l)(i).
     “Permits” shall have the meaning set forth in Section 3(h)(ii).
     “Permitted Encumbrance” means (a) the lien of this Agreement and such liens
as are listed on Schedule 1(a)(iii) hereto, (b) statutory liens for current
Taxes not yet due or delinquent (or which may be paid without interest or
penalties) or the validity or amount of which is being contested in good faith
by appropriate proceedings, (c) mechanics’, carriers’, workers’, repairers’ and
other similar liens arising or incurred in the ordinary course of business, or
pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation), (d) liens arising
under original purchase price conditional sales contracts or equipment leases
with third parties entered into in the ordinary course of business, (e) zoning,
entitlement, conservation restriction and other land use and environmental
regulations by Governmental Authorities, and (f) with respect to a particular
Transferred Asset, all exceptions, restrictions, easements, imperfections of
title, charges, rights-of-way and other Encumbrances that do not prohibit or
materially interfere with the present use of such Transferred Asset in the
Business.
     “Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.
     “Phase I ESA” shall have the meaning set forth in Section 5(r)(ii).
     “Phase II ESA” shall have the meaning set forth in Section 5(r)(iv).
     “Potential Contributor” shall have the meaning set forth in Section 8(f).
     “Purchase Price” shall have the meaning set forth in Section 2(f).
     “Real Estate Documents” means, for each interest in Real Property listed in
Schedule 3(l)(i) or 3(l)(ii) that is part of the Transferred Assets (other than
interests in Real Property situated outside the United States), a recordable
warranty deed in the form of the Warranty Deed for the applicable jurisdiction
attached hereto as Exhibits F-1 through F-4, an assignment and assumption of
lease in the form of Exhibit G, or such other appropriate document or instrument
of transfer, as the case may require, each in form and substance reasonably
satisfactory to Buyer and its counsel.
     “Real Property” shall have the meaning set forth in Section 2(a)(ii).
Flowserve GSG Asset Purchase Agreement

-9-



--------------------------------------------------------------------------------



 



     “Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment.
     “Remedial Action”, “Remediation”, or “Remediate” means all actions
undertaken to comply with applicable Environmental Laws that are necessary to:
(a) clean up, remove, treat or in any other way address any Hazardous Material;
(b) prevent the Release or threat of Release or to minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) perform pre-remedial
studies and investigations or post-remedial monitoring and care; or (d) bring
all Facilities and the operations conducted thereon into compliance with
Environmental Laws and environmental Governmental Authorizations.
     “Representatives” of a party means its officers, employees, agents,
accountants, advisors, bankers and other representatives.
     “Required Consents” shall have the meaning set forth in Section 2(e)(i).
     “Restricted Business” shall have the meaning set forth in Section 5(l)(i).
     “Restricted Portion” shall have the meaning set forth in Section 5(l)(ii).
     “Retained Taxes” shall have the meaning set forth in Section 2(d)(i).
     “Return” means any return, declaration, report, statement, information
statement and other document required to be filed with respect to Taxes.
     “Schedule Update Matter” shall have the meaning set forth in
Section 8(e)(ii)
     “Seller” shall have the meaning set forth in the Preamble hereto.
     “Seller Entities” shall mean, collectively, the Enumerated Seller Entities
and any other Subsidiary or Affiliate of Seller participating in or that has
participated in the Business or that owns or holds assets used in the Business.
     “Seller Indemnified Parties” shall have the meaning set forth in
Section 8(c).
     “Seller Notice” shall have the meaning set forth in Section 5(l)(iii).
     “Significant Transferred Equipment and Fixtures” shall have the meaning set
forth in Section 3(e)(i).
     “Straddle Period” means, with respect to any Tax, a period that begins on
or before the Closing Date and ends after the Closing Date.
Flowserve GSG Asset Purchase Agreement

-10-



--------------------------------------------------------------------------------



 



     “Subsidiary” of any Person means any other Person of which at least 50% of
the outstanding voting securities or other voting equity interests are owned,
directly or indirectly, by such first Person.
     “Tangible Personal Property” shall have the meaning set forth in
Section 2(a)(v).
     “Taxes” means all forms of taxation imposed by any Federal, state,
provincial, local, foreign or other taxing authority, including income,
franchise, property, sales, use, excise, employment, unemployment, payroll,
social security, estimated, value added, ad valorem, transfer, recapture,
withholding, health and other taxes of any kind, including any interest,
penalties and additions thereto.
     “Taxing Authority” means the IRS or any other Governmental Authority having
jurisdiction over the assessment, determination, collection or imposition of any
Tax.
     “Termination Date” shall have the meaning set forth in Section 9(a)(iv).
     “Third-Party Buyer” shall have the meaning set forth in Section 5(l)(iii).
     “Third Party Claim” shall have the meaning set forth in Section 8(d)(i).
     “Third-Party Valve Maintenance” means (i) with regard to Seller and its
Affiliates, Valve Maintenance with respect to Valves that are not manufactured
by Seller or any of its Affiliates (whether under license or otherwise), and
(ii) with regard to an Acquired Person, Valve Maintenance with respect to Valves
that are not manufactured by such Acquired Person or any of its Affiliates
(whether under license or otherwise); provided that Third-Party Valve
Maintenance shall not include Valve Maintenance the principal purpose of which
is to replace Valves that are not manufactured by Seller or any of its
Affiliates (whether under license or otherwise) or an Acquired Person or any of
its Affiliates (whether under license or otherwise) with Valves that are
manufactured by Seller or any of its Affiliates (including manufacture under
licensing arrangements by third-parties) or an Acquired Person or any of its
Affiliates (including manufacture under licensing arrangements by
third-parties).
     “Transferred Assets” shall have the meaning set forth in Section 2(a).
     “Transferred Employees” shall have the meaning set forth in
Section 5(f)(i).
     “Transfer Taxes” shall have the meaning set forth in Section 6(b).
     “Transition Services Agreement” means the Transition Services Agreement to
be entered into between the Buyer and the Seller with respect to the performance
of certain transition services by Seller and its Affiliates for Buyer and its
Affiliates following the Closing Date in substantially the form of Exhibit H
hereto.
     “UK Business Employees” shall have the meaning set forth in
Section 3(q)(ii)(A).
Flowserve GSG Asset Purchase Agreement

-11-



--------------------------------------------------------------------------------



 



     “Valve Maintenance” means the maintenance, repair, replacement and
servicing of Valves.
     “Valves” means valves, positioners, actuators, safety relief valves,
control valves and related components.
     “Vehicle Buyout Amount” shall have the meaning set forth in Section 2(k).
     “WARN Act” shall have the meaning set forth in Section 5(f)(vii).
     “Working Capital Peg” means an amount equal to $15,544,000.
     “Working Capital Amount” means, with respect to the Business on the Closing
Date, the (i) Accounts Receivable (less reserves) plus (ii) the lesser of
(y) Inventory and (z) $13,200,000, minus (iii) accounts payable. For the purpose
of calculating the Working Capital Amount, the Inventory shall be valued in
accordance with the method set forth in Schedule 1(a)(iv).
     “Working Capital Escrow Amount” means an amount equal to $2,000,000.
     “Working Capital Statement” shall have the meaning set forth in
Section 2(h)(i).
2. PURCHASE AND SALE
     (a) Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller and the other Seller
Entities shall sell, assign, transfer, convey and deliver (or cause the Seller
Entities other than Seller, as applicable, to sell, assign, transfer, convey and
deliver) to the Buyer all of the Transferred Assets free and clear of all
Encumbrances other than Permitted Encumbrances, and the Buyer shall purchase,
acquire, accept and pay for the Transferred Assets and assume the Assumed
Liabilities. “Transferred Assets” shall mean all of each Seller Entity’s right,
title and interest in, to and under the following enumerated assets (other than
the Excluded Assets), to the extent relating exclusively to the Business and as
set forth below (including the schedules referenced below):
     (i) all contracts and agreements listed in Schedule 3(o)(i) of the
Disclosure Schedules, and all other contracts and agreements to which a Seller
Entity is a party or by which a Seller Entity is bound that arise exclusively
out of the operation of the Business (the “Contracts”);
     (ii) all real property, leaseholds and other interests in real property
listed in Schedules 3(l)(i) and 3(l)(ii) of the Disclosure Schedules, together
with each Seller Entity’s right, title and interest in, to and under all
buildings, improvements and fixtures thereon and all appurtenances thereto (the
“Real Property”);
     (iii) all Intellectual Property listed in Schedule 3(m) of the Disclosure
Schedules and any Seller Entity’s right, title, and interest in and to all other
Intellectual Property relating exclusively to the Business, including goodwill,
it being understood and agreed that, to the extent possible, Seller (or the
appropriate Seller Entity) shall license to
Flowserve GSG Asset Purchase Agreement

-12-



--------------------------------------------------------------------------------



 



Buyer all Intellectual Property used by Seller or its Affiliates in conducting
the Business which is owned by, whether in whole or in part, Seller or its
Affiliates and which is not otherwise sold, assigned, transferred, conveyed, or
delivered to Buyer under this Section 2(a)(iii), wherein such licenses shall be
paid up, royalty free, irrevocable, and world wide with respect to use in the
Business and all other intangible rights and property associated exclusively
with the Transferred Assets, including goodwill (collectively, the “Business
Intellectual Property”);
     (iv) all Accounts Receivable created in the ordinary course of business by
any Seller Entity that arise exclusively out of the operation of the Business,
together with any unpaid interest or fees accrued thereon or other amounts due
with respect thereto;
     (v) (A) all machinery, equipment, furniture, furnishings, parts, spare
parts, vehicles and other tangible personal property owned or leased by any
Seller Entity and used or held for use exclusively in the Business (the
“Tangible Personal Property”), and (B) all assignable warranties and licenses
issued to any Seller Entity in connection with the Tangible Personal Property;
     (vi) all raw materials, work-in-progress, finished goods, supplies,
packaging materials and other inventories owned by any Seller Entity on hand as
of the Closing Date and used or held for use exclusively in the Business (the
“Inventory”);
     (vii) to the extent assignable, all Permits used or held for use
exclusively in the Business, and all pending applications therefore and renewals
thereof (the “Business Permits”);
     (viii) all books of account, general, financial, accounting records, files,
invoices, customers’ and suppliers’ lists, other distribution lists, billing
records, sales and promotional literature, manuals and customer and supplier
correspondence owned by any Seller Entity relating primarily to the Business
except to the extent relating to Excluded Assets and Excluded Liabilities (the
“Books and Records”); provided, however, that Seller and its Affiliates may
retain copies thereof;
     (ix) all credits, prepaid expenses and security deposits relating
exclusively to the Business and rights to offset or claims for refunds in
respect thereto;
     (x) all rights, claims and causes of action relating exclusively to any
Transferred Asset or any Assumed Liability, other than as provided in
Section 2(b)(vi); and
     (xi) any assets held by Seller or its Affiliates or by any third-party for
the principal purpose of satisfying (in whole or in part) liabilities or
obligations that are assumed by Buyer and its Affiliates pursuant to
Section 2(c)(vii) (relating to Non-U.S. Business Employees).
Flowserve GSG Asset Purchase Agreement

-13-



--------------------------------------------------------------------------------



 



     (b) Excluded Assets. Notwithstanding anything contained in Section 2(a) to
the contrary, the Seller is not selling, and the Buyer is not purchasing, any
assets other than those specifically listed or described in Section 2(a), and
without limiting the generality of the foregoing, the term “Transferred Assets”
shall expressly exclude the following assets of the Seller Entities, all of
which shall be retained by the Seller Entities (collectively, the “Excluded
Assets”):
     (i) all of the Seller’s and its Affiliates’ cash and cash equivalents;
     (ii) the Seller’s and its Affiliates’ corporate books and records of
internal corporate proceedings, tax records, work papers and books and records
that the Seller and its Affiliates are required by Law to retain, provided,
however, that to the extent such items are substantially related to a
Transferred Assets or an Assumed Liability, Seller will provide copies of the
same upon Buyer’s request and at Buyer’s expense;
     (iii) all rights in the following names and marks and any variation or
derivation thereof: “Flowserve” and such other names and marks set forth on
Schedule 2(b)(iii);
     (iv) all of the Seller’s and its Affiliates’ bank accounts;
     (v) all accounting records (including records relating to Taxes) and
internal reports relating to the business activities of the Seller and its
Affiliates that are not Transferred Assets;
     (vi) any interest in or right to any refund of Taxes relating to the
Business, the Transferred Assets or the Assumed Liabilities for, or applicable
to, any taxable period (or portion thereof) ending on or prior to the Closing
Date;
     (vii) all records prepared in connection with the sale of the Business,
including bids received from third persons and analyses relating to the
Business;
     (viii) any insurance policies and rights, claims or causes of action
thereunder;
     (ix) any assets of or relating to any Employee Plan, except as otherwise
specifically provided in Section 2(a)(xi) of this Agreement (relating to assets
held for the satisfaction of certain obligations or liabilities with respect to
Non-U.S. Business Employees);
     (x) all rights to receive division or corporate-level services of the type
currently provided to the Business by the Seller or any of its Affiliates;
provided, however, that nothing contained herein shall limit Seller’s obligation
to provide services under the Transition Services Agreement;
     (xi) all rights, claims and causes of action relating to any Excluded Asset
or any Excluded Liability;
     (xii) the assets of the Seller listed in Schedule 2(b)(xii);
Flowserve GSG Asset Purchase Agreement

-14-



--------------------------------------------------------------------------------



 



     (xiii) all rights of the Seller under this Agreement and the Ancillary
Agreements;
     (xiv) the Accounts Receivable, Contracts and other agreements listed in
Schedule 2(b)(xii); and
     (xv) the Excluded Accounts Receivable.
     (c) Assumed Liabilities. Subject to Section 2(d), in connection with the
purchase and sale of the Transferred Assets pursuant to this Agreement, at the
Closing, the Buyer shall assume and pay, discharge, perform or otherwise
satisfy, and indemnify, defend and hold harmless from and after the Closing
Seller and each of the Seller Indemnified Parties from and against, the
following liabilities and obligations (other than Excluded Liabilities) of any
kind and nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, absolute, accrued, contingent or otherwise and
whether due or to become due, of the Seller Entities arising out of, relating to
or otherwise in respect of the Business or the Transferred Assets (the “Assumed
Liabilities”):
     (i) any trade account payable of the Business reflected in the Balance
Sheet;
     (ii) any trade account payable (other than a trade account payable to any
Seller Entity or their respective Affiliates) of the Business incurred
subsequent to the date of the Balance Sheet in the ordinary course of business
consistent with past practice (but not for any liabilities arising out of the
breach by a Seller Entity of its obligations);
     (iii) except as provided in Section 2(d), all Environmental Liabilities
relating to the Transferred Assets, without regard to whether Environmental
Conditions were present at, on, or underlying such Transferred Assets on, prior
to or after the Closing Date;
     (iv) any Taxes to be paid by the Buyer pursuant to Article 6;
     (v) all liabilities of the Seller under the Contracts (other than Contracts
which are Excluded Assets) and the Business Permits to be performed on or after,
or in respect of periods following, the Closing Date; provided, however, that
with regard to liabilities under such Contracts, such liability shall only be
assumed to the extent such liability does not arise from or relate to any breach
of such Contract that occurred prior to the Closing Date;
     (vi) all liabilities in respect of products or services manufactured,
marketed, distributed, supplied, performed or sold by the Business on or after
the Closing Date, including product liability and negligence claims and
liabilities for refunds, adjustments, allowances, repairs, exchanges, returns
and warranty or similar claims;
     (vii) any obligations or liabilities to or with respect to any current or
former Non U.S. Business Employees (and their covered dependents and
beneficiaries), but only if and to the extent Buyer or any of its Affiliates
succeeds to such liabilities or obligations
Flowserve GSG Asset Purchase Agreement

-15-



--------------------------------------------------------------------------------



 



(or to participation in the Employee Plans under which such liabilities or
obligations are incurred) in accordance with the provisions of this Agreement
and applicable Law; and
     (viii) subject to Section 2(m), any payment obligations to Non-U.S.
Business Employees who become Transferred Employees, which payment obligations
arise under the terms of any retention and/or severance agreements or
arrangements made in contemplation of the consummation of the transactions
contemplated by this Agreement.
     (d) Excluded Liabilities. Notwithstanding any other provision of this
Agreement to the contrary, including Section 2(c), the Buyer is not assuming and
the Seller shall pay, discharge, perform or otherwise satisfy, all liabilities
other than the Assumed Liabilities (the “Excluded Liabilities”), including the
following:
     (i) all Taxes of any Seller Entity, including arising out of or resulting
from the consummation of this Agreement and all Taxes arising from or relating
to the Transferred Assets or the operation of the Business that are incurred in
or attributable to any period that ends prior to or on and including the Closing
Date, or any portion of any period that includes but ends after the Closing
Date, except for Transfer Taxes (“Retained Taxes”);
     (ii) all liabilities in respect of products or services manufactured,
marketed, distributed, supplied, performed or sold by the Business prior to the
Closing Date, including product liability and negligence claims, liabilities for
refunds, adjustments, allowances, repairs, exchanges, returns and warranty or
similar claims, and liabilities for infringement, misappropriation, or other
violation of third-party Intellectual Property whether the foregoing arises
directly, or under an obligation to indemnify, or otherwise;
     (iii) all Environmental Liabilities alleged by or payable to any Person
other than a Buyer Entity or its Affiliates that arise out of the migration of
Hazardous Materials from any Transferred Asset to any property owned or operated
by such Person, to the extent the Environmental Condition or Release of
Hazardous Materials giving rise to such Environmental Liabilities was present
on, at, or underlying the Transferred Asset, or the Release of Hazardous
Materials occurred on or at the Transferred Asset, on or prior to the Closing
Date;
     (iv) any liability or obligation of any Seller Entity or any Affiliate of
any Seller Entity to or with respect to any of its or their current or former
employees, officers, directors or other personnel (or any of their dependents or
beneficiaries), whether or not contingent, including, without limitation, any
liability of Seller or a Seller Entity described in Section 5(f);
     (v) other than as set forth in Section 2(c)(vii), any Employee Plan and any
liability of, to or with respect to any Employee Plan, or any liability or
obligation arising under Title I or IV or Section 302 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) or Section 412 or 4980B of the
Code, including, but not limited to (i) any liability for complete or partial
withdrawal under any multiemployer
Flowserve GSG Asset Purchase Agreement

-16-



--------------------------------------------------------------------------------



 



plan (as defined in Section 3(37) of ERISA) pursuant to Section 4203 or 4205 of
ERISA, respectively, and (ii) any liability to the Pension Benefit Guaranty
Corporation (including, without limitation, liabilities for premiums and
terminations);
     (vi) any indebtedness for borrowed money or guarantees thereof outstanding
as of the Closing Date, other than accounts payable assumed by Buyer pursuant to
Section 2(c)(i) or 2(c)(ii);
     (vii) any intercompany liabilities;
     (viii) any liability or obligation relating to an Excluded Asset; provided,
however, that to the extent, if any, that any liability might be partly an
Assumed Liability and partly an Excluded Liability, the apportionment of such
liability shall be determined pursuant to equitable principles; and
     (ix) all liabilities accruing, arising out of or relating to the conduct or
operation of the Business or the ownership or use of the Transferred Assets
before the Closing Date, except as set forth in Section 2(c)(iii) above.
     (e) Consents to Certain Assignments.
     (i) The Seller and the Buyer will, prior to the Closing Date, cooperate in
the giving of all notices to third parties (including all Governmental
Authorities) and will use their commercially reasonable efforts to obtain all
approvals, consents, novations and waivers of any third party (including all
Governmental Authorities) that are required to give effect to the transactions
contemplated by this Agreement or which are otherwise required under any
Contract, license, lease or Permit in connection with the consummation of the
transactions contemplated by this Agreement (the “Required Consents”); provided
that the Seller will be obligated hereunder to pay any contractually required
consideration to any third party from whom such consent is requested.
     (ii) If the parties are unable to obtain any Required Consent prior to
Closing, but the Closing occurs: (A) notwithstanding Sections 2(a) and 2(c),
neither this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the transactions contemplated hereunder
shall constitute a sale, assignment, assumption, transfer, conveyance or
delivery or an attempted sale, assignment, assumption, transfer, conveyance or
delivery of a Transferred Asset or Assumed Liability for which a Required
Consent has not been obtained and (B) at Buyer’s request, the parties shall
continue to use commercially reasonable efforts, and cooperate with each other,
to obtain any unobtained Required Consent as quickly as practicable. Pending the
obtaining of any such Required Consent, Seller shall (1) use all commercially
reasonable efforts to take such actions as are reasonably requested by Buyer to
limit the adverse effect upon Buyer and its Affiliates resulting from, or which
would reasonably be expected to result after the Closing Date, from the failure
to obtain such Required Consent, (2) cooperate in good faith with the Buyer to
develop an alternative arrangement to ensure that Buyer obtains the benefits
(and is responsible for
Flowserve GSG Asset Purchase Agreement

-17-



--------------------------------------------------------------------------------



 



the liabilities) consistent with the economic results intended by this
Agreement. Seller shall also save, defend, indemnify and hold harmless the Buyer
Indemnified Parties (as defined below) from and against any and all Losses to
the extent arising out of or resulting from the failure to obtain such Required
Consent. Once such Required Consent is obtained, Seller shall promptly assign,
transfer, convey and deliver the Transferred Asset to which such Required
Consent relates to Buyer, and Buyer shall (from and after the date of such
assignment, transfer, conveyance or delivery) assume any obligations or
liabilities in connection with such Transferred Asset that would have been
Assumed Liabilities if such Transferred Asset would have been assigned,
transferred, conveyed and delivered to Buyer on the Closing Date, all pursuant
to a special-purpose assignment and assumption agreement substantially similar
in terms to those of the Assignment and Assumption Agreement attached hereto as
Exhibit A-1 (which special-purpose agreement the parties shall prepare, execute
and deliver in good faith at the time of such transfer, all at no increase in
the Purchase Price).
     (f) Consideration. On the Closing Date, in full consideration for the sale,
assignment, transfer, conveyance and delivery of the Transferred Assets to the
Buyer, at the Closing, the Buyer shall (i) pay, or cause to be paid, to the
Seller, by cashiers or certified check, an amount equal to $15,221,896 (the
“Purchase Price”) plus (X) the Vehicle Buyout Amount, and minus (Y) the Working
Capital Escrow Amount, and (ii) pay an amount equal to the Working Capital
Escrow Amount to the Escrow Agent to be held, managed and disposed of in
accordance with the Escrow Agreement.
     (g) Closing.
     (i) The sale and purchase of the Transferred Assets and the assumption of
the Assumed Liabilities contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Fulbright & Jaworski LLP,
2200 Ross Avenue, Suite 2800, Dallas, Texas 75201, on the second Business Day
following the satisfaction or, to the extent permitted by applicable Law, waiver
of all conditions to the obligations of the parties set forth in Section 7
(other than such conditions as may, by their terms, only be satisfied at the
Closing or on the Closing Date), or at such other place or at such other time or
on such other date as the Seller and the Buyer mutually may agree in writing.
The day on which the Closing takes place is referred to as the “Closing Date.”
The Closing shall be deemed to be effective as of 11:59 p.m. Dallas time on the
Closing Date, and management control of the Transferred Assets will change
effective as of that time. Subject to the provisions of Article 9, failure to
consummate the purchase and sale provided for in this Agreement on the date,
time or at the place determined pursuant to this Section 2(g) will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement.
     (ii) At the Closing, the Seller shall deliver or cause to be delivered to
the Buyer the following documents:
     (A) duly executed copies of each of the Ancillary Agreements;
Flowserve GSG Asset Purchase Agreement

-18-



--------------------------------------------------------------------------------



 



     (B) certified resolutions of the board of directors (or analogous governing
body) of each Enumerated Seller Entity authorizing the transactions contemplated
by this Agreement and the Ancillary Agreements;
     (C) a duly executed certificate of the secretary (or a similar officer) of
each Enumerated Seller Entity as to incumbency and specimen signatures of
officers of the Enumerated Seller Entity executing this Agreement and the
Ancillary Agreements;
     (D) a duly executed certificate of an executive officer of the Seller
pursuant to Section 7(c)(i);
     (E) a duly executed and acknowledged affidavit of each Enumerated Seller
Entity that is transferring Owned Real Property situated in the United States,
substantially in the form attached hereto as Exhibit I, stating that such
Enumerated Seller Entity is not a “foreign person” as defined in Section 1445 of
the Code;
     (F) a certificate issued by the appropriate Belgian authorities certifying
that Flowserve Belgium does not have any outstanding tax liabilities;
     (G) Certificates of title or ownership for each title vehicle that is a
Transferred Asset and that is owned by a Seller Entity (each of which is set
forth on Schedule 2(g)(ii)(G)), each of which certificates shall be duly
endorsed by the Seller Entity that owns such vehicle or accompanied by an
executed copy of any legally required form of assignment;
     (H) a copy of the Assignment and Consent attached hereto as Exhibit K (the
“Donlen Assignment”) duly executed by Seller and Donlen Trust;
     (I) a copy of a written lease agreement covering the Facility located in
Hellevoetslius, Netherlands duly executed by Flowserve Netherlands and the
landlord or owner of such Facility, which lease agreement’s terms and conditions
are satisfactory to Buyer and which lease agreement is freely assignable to
Furmanite GSG BV without the consent of the landlord or owner of such Facility.
     (iii) At the Closing, the Buyer shall deliver or cause to be delivered to
the Seller the following documents:
     (A) duly executed copies of each of the Ancillary Agreements;
     (B) certified resolutions of the board of directors of the Buyer
authorizing the transactions contemplated by this Agreement and the Ancillary
Agreements;
Flowserve GSG Asset Purchase Agreement

-19-



--------------------------------------------------------------------------------



 



     (C) a duly executed certificate of the secretary of the Buyer as to
incumbency and specimen signatures of officers of the Buyer executing this
Agreement and the Ancillary Agreements;
     (D) a duly executed certificate of an executive officer of the Buyer
pursuant to Section 7(b)(i); and
     (E) a copy of the Donlen Assignment duly executed by Furmanite Worldwide,
Inc.
     (h) Adjustment of Purchase Price.
     (i) Within forty-five (45) days after the date of the Closing, Buyer shall
prepare and deliver, or cause to be prepared and delivered, to Seller a
statement of the Working Capital Amount as of the Closing Date (the “Working
Capital Statement”). The Working Capital Statement shall be prepared in
accordance with the same accounting principles and methodology as the Financial
Statements.
     (ii) Within forty-five (45) days following receipt by Seller of the Working
Capital Statement, Seller shall deliver written notice to Buyer of any dispute
it has with respect to the preparation or content of the Working Capital
Statement. In the event that Seller does not notify Buyer of a dispute with
respect to the Working Capital Statement within such forty-five (45) day period,
such Working Capital Statement will be final, conclusive and binding on the
parties. In the event of such notification of a dispute, Buyer and Seller shall
negotiate in good faith to resolve such dispute. If Buyer and Seller,
notwithstanding such good faith effort, fail to resolve such dispute within
thirty (30) days after Seller advises Buyer of its objections, then Buyer and
Seller jointly shall engage the firm of BDO Seidman LLP, or such other public
accounting firm to which the parties may agree, (the “Accounting Firm”) to
resolve such dispute. All determinations made by the Accounting Firm shall be
final, conclusive and binding on the parties. Buyer and Seller shall share
equally the fees and expenses of the Accounting Firm. Following its final
determination of the Working Capital Amount, the Accounting Firm shall, within
two (2) Business Days from the date of such final determination, deliver a
written notice to the Escrow Agent specifying the Working Capital Amount.
     (iii) For purposes of complying with the terms set forth in this
Section 2(h), Buyer and the Business, on the one hand, and Seller, on the other
hand, shall cooperate with and make available to the other party and its
Representatives all information, records, data and working papers, and will
permit access to their facilities and personnel, as may be reasonably required
in connection with the preparation and analysis of the Working Capital Statement
and the resolution of any disputes thereunder.
     (iv) If the Working Capital Amount as of the Closing Date (as finally
determined pursuant to Section 2(h)(ii)) is less than the Working Capital Peg,
then the Purchase Price shall be adjusted appropriately and the Escrow Agent
shall pay to Buyer from the Escrow Account, in accordance with the terms of the
Escrow Agreement, by
Flowserve GSG Asset Purchase Agreement

-20-



--------------------------------------------------------------------------------



 



bank wire transfer of immediately available funds to an account designated in
writing by Buyer, an amount in cash equal to the Working Capital Peg minus the
Working Capital Amount, within five (5) Business Days from the date on which the
Working Capital Amount is finally determined pursuant to Section 2(h)(ii). If
the amounts held in the Escrow Account at the time of such payment are
insufficient to pay to Buyer the entire amount by which the Working Capital Peg
exceeds the Working Capital Amount, then, on the same day as the Escrow Agent
makes its payment to Buyer, Seller shall pay an amount equal to the shortfall to
Buyer by bank wire transfer of immediately available funds to an account
designated in writing by Buyer. If the Working Capital Peg is less than the
Working Capital Amount as of the Closing Date (as finally determined pursuant to
Section 2(h)(ii)), then the Purchase Price shall be adjusted appropriately, the
Escrow Agent shall pay to Seller the entire amount remaining in the Escrow
Account, in accordance with the terms of the Escrow Agreement, by bank wire
transfer of immediately available funds to an account designated in writing by
Seller, and Buyer shall pay or cause to be paid, by bank wire transfer of
immediately available funds to an account designated in writing by Seller, an
amount in cash equal to the Working Capital Amount minus the Working Capital
Peg, within five (5) Business Days from the date on which the Working Capital
Amount is finally determined pursuant to Section 2(h)(ii). If there are any
amounts remaining in the Escrow Account after all payments required to be made
by this Section have been made, the Escrow Agent shall promptly release such
amounts to the Seller no later than the fifth (5th) Business Day following the
date of such final payment, all in accordance with the Escrow Agreement.
     (i) Transfers Directly to Buyer Affiliates. The parties acknowledge that
Buyer may wish to have particular Transferred Assets (or groups of particular
Transferred Assets) and particular Assumed Liabilities (or groups of particular
Assumed Liabilities) directly transferred, conveyed or assigned to, or assumed
by, as the case may be, designated Subsidiaries or Affiliates of Buyer rather
than to or by Buyer itself, and Seller agrees that, consistent with its
obligations in Section 5(h), at the direction of Buyer it shall, and shall cause
its Subsidiaries and Affiliates to, transfer, convey or assign, as the case may
be, any Transferred Assets and Assumed Liabilities specified by Buyer to such
designated Subsidiaries and Affiliates of Buyer rather than to Buyer itself. The
parties agree that such direct transfer, conveyance or assignment, as the case
may be, shall be deemed to be for the benefit of Buyer and that compliance with
such direction from Seller shall not relieve Buyer of its obligations to the
Seller Indemnified Parties under Section 8(c)(iii) nor Seller of its obligations
to the Buyer Indemnified Parties under Section 8(b)(iii).
     (j) Transfer of English Real Property. The English Real Property is sold
subject to the provisions and other conditions set out in Schedule 3(l)(iii)(B).
     (k) Buyout of Leased Vehicles. Prior to the Closing Date, Seller shall, or
shall cause each of the other Seller Entities to, exercise its purchase option
under the GE Lease with regard to the vehicles set forth in Schedule 2(k) (the
“Buyout Vehicles”) such that Seller or another Seller Entity shall become the
owner and title holder of the Buyout Vehicles prior to the Closing Date. At
least two (2) days prior to the Closing Date, Seller shall provide Buyer with
evidence reasonably satisfactory to Buyer of the amount of the payment Seller
made in respect of its exercise of the purchase option regarding the Buyout
Vehicles and the Purchase Price shall be
Flowserve GSG Asset Purchase Agreement

-21-



--------------------------------------------------------------------------------



 



increased by an amount equal to the lesser of (i) the amount of such payment
Seller (or another Seller Entity) makes in respect of its exercise of such
purchase option, or (ii) $368,104 (such lesser amount being the “Vehicle Buyout
Amount”).
     (l) IBM Leased Equipment. In the event that Seller or its Affiliates have
not as of the Closing Date completed the exercise of its or their purchase
option with regard to each item of computer equipment used at each of the
Facilities and which computer equipment is or was leased by a Seller Entity from
IBM Credit Corporation pursuant to the Term Master Lease Agreement dated
February 11, 1998 by and between Flowserve Corporation and IBM Credit
Corporation, then Seller shall, following the Closing, continue to make all
scheduled lease payments with regard to such computer equipment until such time
as it is able to complete such exercise of its or their purchase option (as the
case may be), and following such completion, shall execute a special purpose
Bill of Sale assigning and transferring to Buyer or any designated Affiliate of
Buyer, all such computer equipment. Seller shall also save, defend, indemnify
and hold harmless the Buyer Indemnified Parties (as defined below) from and
against any and all Losses to the extent arising out of or resulting from the
failure to obtain the consent of the lessor of such computer equipment prior to
Closing.
     (m) Retention Payment True-Up. In the event Buyer is required to make
payments that are more or less than $458,028 under Section 2(c)(viii) or
otherwise in connection with severance or retention arrangements entered into
with Non-U.S. Business Employees prior to the Closing Date, Buyer shall provide
notice of the amount of such variance to Seller within the later of one-hundred
eighty (180) days following the Closing Date or thirty days after a payment is
made, and if more than such amount Seller shall, promptly after receiving such
notice, remit payment to Buyer of such excess and if less than such amount,
Buyer shall at the time of such notice, remit such savings to Seller, in each
case by wire transfer of immediately available funds to an account designated by
the receiving party.
3. REPRESENTATIONS AND WARRANTIES OF THE SELLER
     Except as set forth in the Disclosure Schedules attached hereto
(collectively, the “Disclosure Schedules”), the Seller hereby represents and
warrants to the Buyer as follows:
     (a) Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all necessary
corporate power and authority to own, lease and operate the Transferred Assets
and to carry on the Business as it is now being conducted.
     (b) Authority. Each Enumerated Seller Entity has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it will be a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Seller of this Agreement and the execution and
delivery by Seller and each other Enumerated Seller Entity of the Ancillary
Agreements to which each will be a party and the consummation by the Seller
Entities of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary action. This Agreement has been, and upon
their execution each of the Ancillary
Flowserve GSG Asset Purchase Agreement

-22-



--------------------------------------------------------------------------------



 



Agreements to which an Enumerated Seller Entity will be a party will have been,
duly executed and delivered by each such Enumerated Seller Entity. This
Agreement constitutes, and upon their execution each of the Ancillary Agreements
to which an Enumerated Seller Entity will be a party will constitute, the legal,
valid and binding obligations of the Enumerated Seller Entity executing such
agreement, enforceable against the applicable Enumerated Seller Entity in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
     (c) No Conflict; Required Filings and Consents. Schedule 3(c)(i) sets forth
a true and correct list of all Required Consents.
     (i) The execution, delivery and performance by the Seller of this Agreement
and by the Seller Entities of each of the Ancillary Agreements to which Seller
Entity will be a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not:
     (A) conflict with or violate the certificate of incorporation or bylaws (or
analogous constituent documents) of any Seller Entity; or
     (B) conflict with or violate in any material respect any Law applicable to
a Seller Entity, the Business or any of the Transferred Assets or by which a
Seller Entity, the Business or any of the Transferred Assets may be bound or
affected.
     (ii) No Seller Entity is required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by such
Seller Entity of this Agreement and each of the Ancillary Agreements to which
such Seller Entity will be a party or the consummation of the transactions
contemplated hereby or thereby, except as may be necessary as a result of any
facts or circumstances that are particular to the Buyer or any of its
Affiliates.
     (d) Transferred Assets.
     (i) The Seller Entities have, and at the Closing will have, good and
marketable title to, or a valid and binding license in, the Tangible Personal
Property, the Contracts, the Intellectual Property listed on Schedule 3(m), the
Accounts Receivable, the credits, prepaid expenses and security deposits
transferred pursuant to Section 2(a)(ix) and the Inventory, in each case free
and clear of any Encumbrance except for Permitted Encumbrances and except as set
forth in Schedule 3(d)(i). Except with respect to the representations in
Sections 3(l) (including Schedule 3(l)(C)(iii)), 3(n)(iv), and 3(q)(i), the
foregoing representations with respect to the absence of Encumbrances on
Transferred Assets shall be the only representations relating to Encumbrances
for which the Buyer Entities may seek indemnity pursuant to Article 8 hereof.
Flowserve GSG Asset Purchase Agreement

-23-



--------------------------------------------------------------------------------



 



     (ii) This Agreement and the instruments and documents to be delivered by
the Seller Entities to the Buyer at or following the Closing shall be adequate
and sufficient to transfer to the Buyer the Seller Entities’ entire right, title
and interest in and to the Transferred Assets, subject to Section 2(e). The
transfer to the Buyer of the Transferred Assets pursuant to this Agreement,
together with the Buyer’s rights under this Agreement and the Ancillary
Agreements, comprise the assets and rights required to operate the Business in
substantially the same manner as such operations have heretofore been conducted
in all material respects, assuming that the Buyer has the ability to provide to
the Business all corporate level services of the type currently provided to the
Business by Seller and its Affiliates. The Buyer acknowledges that as of the
Closing Date, neither the Seller nor any of its Affiliates shall have any
obligation to provide any support or other services to the Buyer relating to the
Business other than as set forth in the Services Agreement.
     (e) Fixtures, Equipment and Facilities.
     (i) Set forth on Schedule 3(e)(i) is a list of each item of machinery,
equipment, tools, furniture, office equipment, computer hardware, vehicles and
fixtures (other than such items that would constitute Inventory) of every kind
included in the Transferred Assets with a book value in excess of $10,000 and
such other items of machinery, equipment, tools, furniture, office equipment,
computer hardware, vehicles and fixtures included in the Transferred Assets with
a book value of $10,000 or less as Seller and Buyer have mutually agreed to
include in such Schedule 3(e)(i) (the “Significant Transferred Equipment and
Fixtures”). Schedule 3(e)(i) correctly indicates which items of Significant
Transferred Equipment and Fixtures are owned by the Seller or any of its
Affiliates and which items of Significant Transferred Equipment and Fixtures are
leased by the Seller or any of its Affiliates.
     (ii) Each item of Significant Transferred Equipment and Fixtures has been
maintained in accordance with the maintenance policies and procedures of the
Seller.
     (iii) None of the Transferred Assets are subject to or used by a Seller
Entity pursuant to a lease except for such leases for which true, correct and
complete copies have been provided to Buyer or its representatives.
     (iv) Use of the Real Property for the various purposes for which it is
presently being used is permitted as of right under all applicable zoning and
other legal requirements and is not subject to “permitted nonconforming” use or
structure classifications. All improvements constructed by the Seller (and, to
the Knowledge of Seller, all other improvements) are in compliance with all
applicable Laws, including those pertaining to zoning, building and the
disabled. No part of any such improvement located on Owned Real Property (and,
to the Knowledge of Seller, all other improvements) encroaches beyond any
set-back lines, easements, rights of way, or on any real property not included
in the Real Property, and to the Knowledge of the Seller there are no buildings,
structures, fixtures or other improvements primarily situated on adjoining
property which encroach on any part of the Real Property. To the Knowledge
Flowserve GSG Asset Purchase Agreement

-24-



--------------------------------------------------------------------------------



 



of the Seller, there is no existing or proposed plan to modify or realign any
street or highway or any existing or proposed eminent domain proceeding that
would result in the taking of all or any part of any facility used in the
Business and included in the Real Property or that would prevent or hinder the
continued use of such facility as heretofore used in the conduct of the
Business.
     (f) Financial Statements.
     (i) The unaudited consolidated balance sheet of the Business as at
December 31, 2002, December 31, 2003, and December 31, 2004, and the related
unaudited consolidated statements of results of operations and cash flows of the
Business, together with all related notes and schedules thereto (collectively
referred to as the “Financial Statements”) and the unaudited consolidated
balance sheet of the Business as of November 30, 2005 (the “Balance Sheet”), and
the related unaudited consolidated statements of results of operations and cash
flows, together with all related notes and schedules thereto (collectively
referred to as the “Interim Financial Statements”) are attached hereto as
Schedule 3(f)(i). Each of the Financial Statements and the Interim Financial
Statements (A) has been prepared based on the books and records of the Seller
pertaining to the Business (except as may be indicated in the notes thereto) and
the financial information contained therein has been included in Seller’s
financial statements at the amounts stated in such Financial Statement and
Interim Financial Statement for and as of the periods that correspond to each
such Financial Statement and Interim Financial Statement; (B) has been prepared
in accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto) and (C) fairly
presents, in all material respects, the consolidated financial condition of the
Business as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
the Interim Financial Statements, to normal and recurring year-end adjustments
and the absence of notes.
     (ii) There are no debts, liabilities or obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
determinable, of the Business of a nature required to be reflected on a balance
sheet prepared in accordance with GAAP, other than any such debts, liabilities
or obligations (A) reflected or reserved against on the Interim Financial
Statements, the Financial Statements or the notes thereto, (B) incurred since
the date of the Balance Sheet in the ordinary course of business, or (C) for
Taxes.
     (iii) All Accounts Receivable represent valid obligations arising from
sales actually made or services actually performed by Seller or its Affiliates
in the ordinary course of the Business.
     (g) Absence of Certain Changes or Events. Since the date of the Balance
Sheet, there has not occurred any Material Adverse Effect and, except as set
forth on Schedule 3(g), with respect to the Business there has not been any:
Flowserve GSG Asset Purchase Agreement

-25-



--------------------------------------------------------------------------------



 



     (i) grant or announcement of any increase in the salaries, bonuses or other
benefits or compensation to any Business Employee as of the date hereof or entry
into any employment, severance or similar agreement with any such employee other
than as required by Law, or other than ordinary salary or incentive compensation
arrangements or increases not inconsistent with the past practices of the Seller
(including with respect to new hires and promotions);
     (ii) adoption of, amendment to or increase in the payments to or benefits
under, any Employee Plan;
     (iii) damage to or destruction or loss of any material Transferred Asset,
whether or not covered by insurance;
     (iv) entry into, termination of or receipt of notice of termination of
(i) any material license, distributorship, dealer, sales representative, joint
venture, credit or similar contract to which Seller is a party, or (ii) any
transaction involving the Business and involving a total remaining commitment by
a Seller Entity as of the date hereof of more than $50,000;
     (v) sale, lease, transfer or other disposition of any Significant
Transferred Equipment and Fixtures or any interest therein or the creation of
any Encumbrance on any Significant Transferred Equipment and Fixtures other than
dispositions of inventory in the ordinary course of business;
     (vi) cancellation or waiver of any claims or rights with a value to Seller
in excess of $20,000;
     (vii) indication by any customer with annual purchases with respect to the
Business in excess of $75,000 of an intention to discontinue or change the terms
of its relationship with Seller;
     (viii) material change in the accounting methods used by Seller; or
     (ix) agreement by any Seller Entity to do any of the foregoing.
     (h) Compliance with Law; Permits.
     (i) Except as set forth in Schedule 3(h)(i), the Business is being, and has
for the last two (2) years been, conducted in compliance with all applicable
Laws in all material respects.
     (ii) Except as set forth in Schedule 3(h)(ii), the Seller and each other
Seller Entity is in possession of all permits, licenses, franchises, approvals,
certificates, certifications, consents, waivers, concessions, exemptions,
orders, registrations, notices or other authorizations of any Governmental
Authority necessary for it to own, lease and operate the Transferred Assets and
to carry on the Business as currently conducted (the “Permits”), and
Schedule 3(h)(ii) sets forth a complete and accurate list of all such
Flowserve GSG Asset Purchase Agreement

-26-



--------------------------------------------------------------------------------



 



Permits. No event has occurred or circumstance exists that may (A) constitute or
result in a material violation of or a material failure to comply with any term
or requirement of any Permit or (B) result directly or indirectly in the
revocation, withdrawal, suspension or cancellation or termination of, or
material modification to any Permit. Since June 30, 2003, neither Seller nor any
of its Affiliates has received any notice regarding any alleged, actual or
potential revocation, withdrawal, suspension, cancellation, termination of or
material modification to any Permit, and all applications required to have been
filed for the renewal of any Permit have been duly filed on a timely basis.
     (i) Litigation. As of the date hereof, except as set forth in
Schedule 3(i), there is no Action by or against a Seller Entity affecting the
Business or the Transferred Assets (or which would reasonably be expected to
affect the Business or the Transferred Assets) pending, or to the Knowledge of
the Seller, threatened (i) that involves a prayer for relief of claim for
damages in excess of $25,000, (ii) that would have a Material Adverse Effect, or
(iii) that would reasonably be expected to affect the legality, validity or
enforceability of this Agreement or any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby.
     (j) Labor and Employment Matters.
     (i) Except as set forth in Schedule 3(j)(i), none of the Seller Entities,
is a party to any labor or collective bargaining contract any labor or
collective bargaining contract concerning early retirement benefits or early
retirement schemes, any obliged participation in a compulsory (industry-wide)
pension fund, that pertains to any Business Employees, and there are no strikes,
picketing, work stoppages or other labor disputes involving the Business
Employees which are pending or, to the Knowledge of Seller, threatened. To the
Knowledge of Seller, there are no organizing activities or collective bargaining
arrangements that could affect the Business pending or under discussion with any
labor organization or Business Employees. There is no proceeding pending or, to
the Knowledge of Seller, threatened against any Seller Entity involving any
Business Employees relating to the alleged violation of any applicable Law
pertaining to labor relations, including any unfair labor practice charge or
complaint filed with or issued by the National Labor Relations Board or any
comparable Governmental Authority, including the United States Department of
Labor. Except as set forth in Schedule 3(j)(i), there is no pending charge of
discrimination filed, or to the Knowledge of Seller, threatened, against Seller
involving any Business Employee with the Equal Opportunity Commission or similar
Governmental Authority with respect to claims of discrimination or of any wage
and hour violations, including claims of miscalculations for purposes of
overtime or minimum wage.
     (ii) With respect to the Business, no Seller Entity (A) is in any material
violation of any applicable Laws respecting employment, employment practices,
terms and conditions of employment and wages and hours (including, but not
limited to, the Worker Adjustment Retraining Notification Act, the Americans
with Disability Act of 1990 and the Family and Medical Leave Act of 1993
(“FMLA”)), in each case, with respect to current and former officers, employees,
and independent contractors, (B) has failed to withhold all amounts required by
law or agreement to be withheld from the
Flowserve GSG Asset Purchase Agreement

-27-



--------------------------------------------------------------------------------



 



wages, salaries and other payments to such officers, Business Employees, or
independent contractors of the Business, (C) is liable for any arrears of wages
or any taxes or any penalty for failure to comply with any of the foregoing, and
(D) is liable for any payment to any trust or other fund or to any Governmental
Authority, with respect to unemployment compensation benefits, social security
or other benefits for current and former officers, employees or independent
contractors of the Business.
     (iii) Except as is for the benefit of the Seller or its Affiliates, to the
Knowledge of Seller, no Business Employee is bound by any contract or agreement
that purports to limit in any material respect the ability of such Business
Employee to engage in or continue or perform any conduct, activity, duties or
practice relating to the Business. In the event that a Business Employee is
bound by a non-compete provision in an agreement with Seller of any of its
Affiliates, Seller agrees to waive such non-compete provision to allow a
Business Employee to work for Buyer.
     (iv) Since December 31, 2003, with respect to the Business, no citation has
been issued by the Occupational Safety and Health Administration against any
Seller Entity and no claim or proceeding is pending or, to the Knowledge of the
Seller, threatened against any Seller Entity under the Occupational Health and
Safety Act, or any other applicable Law relating to occupational safety and
health.
     (v) Schedule 3(j)(v) contains a complete and accurate list of the following
information for each Business Employee, separated by Seller Entity: job title;
location; date of hiring or engagement; current compensation paid or payable;
sick and vacation leave that is accrued but unused; and status as full time or
part time.
     (k) Insurance. Schedule 3(k) sets forth a true and complete list of all
material insurance policies in force exclusively with respect to the Business
and the Transferred Assets. The Seller has heretofore provided the Buyer with a
summary of the coverage and terms of each such policy.
     (l) Real Property.
     (i) Owned Real Property. Schedule 3(l)(i) lists the street address of each
parcel of real property owned by a Seller Entity, and used or held for use
exclusively in the Business (the “Owned Real Property”). The Seller (or another
Seller Entity) has good and marketable title in fee simple to all Owned Real
Property, free and clear of all Encumbrances, other than Permitted Encumbrances
and any such exceptions that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (ii) Leased Real Property. Schedule 3(l)(ii) of the Disclosure Schedules
lists the street address of each parcel of real property leased by a Seller
Entity and used or held for use exclusively in the Business (the “Leased Real
Property”), the identity of the lessor of each such parcel of Leased Real
Property and the expiry date of the lease affecting each such parcel of Leased
Real Property. The Seller (or another Seller Entity)
Flowserve GSG Asset Purchase Agreement

-28-



--------------------------------------------------------------------------------



 



has a valid leasehold estate in all Leased Real Property, free and clear of all
Encumbrances, other than Permitted Encumbrances and any such exceptions that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (iii) English Real Property. Schedule 3(l)(iii)(A) of the Disclosure
Schedules lists the street address of each parcel of real property in England
owned or leased by a Seller Entity and used or held for use exclusively in the
Business (the “English Real Property”). In addition to the other representations
and warranties set forth herein, Seller also represents and warrants to Buyer as
set forth in Schedule 3(l)(iii)(C).
     (iv) No Material Defects. With respect to the Owned Real Property, and to
Seller’s Knowledge with respect to the Leased Real Property, there are no
material defects in any of the improvements located on the Real Property. The
improvements located thereon have been and are presently used and operated in
compliance in all material respects with, and in no material way violate any,
Permitted Encumbrances or applicable Laws. Seller has not received any written
notice of any such defects or violations.
     (v) Compliance with Plans. The improvements located on the Owned Real
Property, and to Seller’s Knowledge, the Leased Real Property, have been
constructed in substantial accordance with the plans and specifications
therefore, subject to undocumented field changes.
     (vi) Non-Conforming Uses. None of the improvements on the Owned Real
Property, and to Seller’s Knowledge, the Leased Real Property, constitutes a
non-conforming use under the applicable zoning ordinance or is subject to or the
beneficiary of a zoning variance.
     (vii) No Assessments. There are no special or other assessments for public
improvements or otherwise now affecting any of the Owned Real Property nor, to
Seller’s Knowledge any of the Leased Real Property, nor to Seller’s Knowledge
are there (1) any pending or threatened special assessments affecting any of the
Real Property, or (2) any contemplated improvements affecting any Real Property
that would result in a special assessment affecting any such Real Property.
Except as set forth on Schedule 3(l)(vii), there are no tax abatements,
phase-ins or tax exemptions affecting any Owned Real Property nor to Seller’s
Knowledge any of the other Real Property.
     (viii) Leases.
     (A) There are no occupancy rights (written or oral), leases, or tenancies
presently affecting any Leased Real Property other than the Leases identified in
Schedule 3(l)(ii) creating the leasehold estate in the Leased Real Property in
favor of Seller. Seller has delivered or made available to Buyer true and
complete copies of each such Lease.
Flowserve GSG Asset Purchase Agreement

-29-



--------------------------------------------------------------------------------



 



     (B) Other than as disclosed to Buyer in writing by Seller, no brokerage
commission, fee or other compensation is payable (or will, with the passage of
time or occurrence of any event or both, be payable), with respect to any Lease.
There does not currently exist any exclusive or continuing brokerage agreements
as to any of the Real Property.
     (ix) Certificates of Occupancy. To Seller’s Knowledge, each Real Property
has received all necessary certificates of occupancy and other permits required
for the lawful conduct of business at the Real Property as it is being
conducted, from each Governmental Authority having jurisdiction of the Real
Property.
     (m) Intellectual Property. Schedule 3(m) sets forth a true and complete
list of all patents and patent applications, registered trademarks or service
marks and applications to register any trademarks or service marks, material
unregistered trademarks or service marks, and registered copyrights and
applications for registration of copyrights owned by any Seller Entity and used
or held for use exclusively in the Business. To the Knowledge of the Seller,
except as to trademarks and service marks, the Intellectual Property set forth
in Schedule 3(m) is valid and enforceable, has not been abandoned either by the
Seller or a predecessor in interest, and Seller has taken all reasonable action
to maintain the Intellectual Property, including paying all maintenance and
other fees, and appropriately and timely responding to all correspondence from
the relevant government office or agency. Except as to trademarks and service
marks, Seller has a clear and uninterrupted chain of title to the Intellectual
Property set forth on Schedule 3(m). No license, whether express or implied, to
the Intellectual Property set forth in Schedule 3(m) or any portion thereof has
been granted to any third party. The Business Intellectual Property includes all
Intellectual Property rights, the omission of which would have a Material
Adverse Effect, throughout the world owned by or licensed to Seller and used by
Seller or its Affiliates in the Business. To the Knowledge of the Seller, the
use or exploitation by any Seller Entity or their Affiliates, of any Transferred
Asset and the operation of the Business as currently conducted by Seller or its
Affiliates does not infringe the Intellectual Property rights of any Person,
which infringement would reasonably be expected to have a Material Adverse
Effect, and no such claim has been asserted or threatened to the Knowledge of
the Seller. At the Closing, Seller will provide to Buyer copies of all Business
Intellectual Property and all information in any Seller Entity’s possession
associated with the conception and development of the Business Intellectual
Property or any portion thereof.
     (n) Taxes.
     (i) Except as set forth in Schedule 3(n) of the Disclosure Schedules, there
are no Taxes of any Seller Entity for any period prior to the Closing Date for
which the Buyer will become liable as a result of the transactions contemplated
by this Agreement.
     (ii) Each Seller Entity has filed, or has had filed on its behalf, in a
timely manner (within any applicable extension periods) with the appropriate
Taxing Authority all Returns required to be filed on or before the Closing Date
by it relating to the Business or the Transferred Assets, and all such Returns
and the information and data contained therein have been properly and accurately
compiled and completed, fairly
Flowserve GSG Asset Purchase Agreement

-30-



--------------------------------------------------------------------------------



 



present the information purported to be shown therein, and reflect all
liabilities for Taxes for the periods covered by such Returns.
     (iii) Each Seller Entity has withheld or collected and paid over to the
appropriate Taxing Authority all Taxes required by Law to be withheld or
collected by it relating to the Business or the Transferred Assets, including
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code and similar
provisions under any state, local or foreign Laws.
     (iv) There are no Encumbrances (other than Permitted Encumbrances) with
respect to any Taxes upon any of the Transferred Assets, other than with respect
to Taxes not yet due and payable.
     (v) None of the Assumed Liabilities includes: (i) an obligation to make a
payment to any Person under any Tax allocation or Tax-sharing agreement; (ii) an
obligation to pay the Taxes of any Person as a transferee or successor, by
contract or otherwise, including an obligation under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign Law);
(iii) an obligation under any record retention, transfer pricing, closing or
other agreement or arrangement with any Taxing Authority that will survive the
Closing or impose any liability on the Buyer after the Closing; (iv) an
obligation to make a payment that is not deductible under Section 280G of the
Code; or (v) an obligation under any and all agreements, contracts, arrangements
and plans to indemnify, gross-up or otherwise compensate any Person, in whole or
in part, for any excise tax under Section 4999 of the Code that is imposed on
such Person or any other Person.
     (vi) None of the Transferred Assets includes any stock, partnership
interests, limited liability company interests, legal or beneficial interests or
any other equity interests in or of any Person.
     (vii) Except as described on Schedule 3(l)(i) or 3(l)(ii), none of the
Transferred Assets held by any Seller Entity is a “United States real property
interest” within the meaning of Section 897(c) of the Code, and as a result of
the transactions contemplated by this Agreement, the Buyer is not required to
withhold from the Purchase Price and remit any amount of Taxes to any Taxing
Authority, including under Section 1445 of the Code.
     (o) Material Contracts.
     (i) Schedule 3(o)(i) lists each of the following Contracts (such Contracts
as described in this Section 3(o)(i) being “Material Contracts”):
     (A) all Contracts that provide for payment or receipt by a Seller Entity in
connection with the Business of more than $75,000 in calendar year 2004 or in
the eleven months ended November 30, 2005, including any such Contracts with
customers, suppliers or clients and any other Contract that is
Flowserve GSG Asset Purchase Agreement

-31-



--------------------------------------------------------------------------------



 



reasonably likely to result in a payment or receipt by a Seller Entity of
$75,000 or more in the 12-month period following execution of this Agreement;
     (B) all Contracts relating to indebtedness for borrowed money;
     (C) all Contracts that limit or purport to limit the ability of the
Business to compete in any line of business or with any Person or in any
geographic area or during any period of time;
     (D) all material joint venture, partnership or similar Contracts;
     (E) all sales agency, distributor, franchise or similar agreements;
     (F) all powers of attorney;
     (G) all guarantees, performance bonds, letters of credit or other
arrangements of surety;
     (H) any license, sublicense, option or other Contract relating to and
material to the Business pursuant to which a Seller Entity has the right to use
a third person’s intellectual property right;
     (I) any capital or operating lease related to vehicles, any capital or
operating lease that resulted in a payment of more than $25,000 during the
12 months ended September 30, 2005, and any capital or operating lease that
calls for payments of $25,000 or more in the 12-month period following execution
of this Agreement;
     (J) any lease agreement affecting any of the Leased Real Property; and
     (K) any other Contract that is material to the Business, taken as a whole.
     (ii) Except as set forth on Schedule (o)(ii)(A), each Material Contract is
valid and binding on the Seller Entity that is a party to such Material Contract
and, to the Knowledge of the Seller, the counterparties thereto, and is in full
force and effect. None of the Seller Entities is in material breach of, or
material default under, any Material Contract to which it is a party, and except
as set forth on Schedule (o)(ii)(B), the execution, delivery and performance by
Seller of this Agreement and by each Seller Entity of the Ancillary Agreements
to which each is a party, and the consummation of the transactions contemplated
hereby and thereby will not conflict with, result in a breach of, constitute a
default (or an event that, with notice or lapse of time or both, would become a
default) under, or require any consent of any Person pursuant to, any Material
Contract. Seller or one of its Affiliates has provided Buyer or Buyer’s
representatives with a true, correct and complete copy of each of the Material
Contracts.
Flowserve GSG Asset Purchase Agreement

-32-



--------------------------------------------------------------------------------



 



     (p) Brokers. Except for Robert W. Baird & Co. Incorporated, the fees of
which will be paid by the Seller, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Seller.
     (q) ERISA and Benefit Plans.
     (i) Schedule 3(q)(i) contains a true and complete list of each Employee
Plan. The Seller has made available true and complete copies of the documents
embodying each Employee Plan. The Seller has furnished true and complete copies
of the documents embodying each Employee Plan to the Buyer. Each Employee Plan
has been maintained and administered in all material respects in accordance with
its terms and applicable Law. All contributions (including all premiums,
employer contributions and employee salary reduction contributions) required to
be made to each Employee Plan have been timely made and all contributions for
all periods through the Closing will be made to such Employee Plan prior to the
Closing Date. No Encumbrance has been imposed on the Transferred Assets pursuant
to ERISA or Section 412 of the Code and no facts exist which could give rise to
such an Encumbrance. With respect to each Employee Plan, (i) no application,
proceeding or other matter is pending before the Internal Revenue Service, the
Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency, and (ii) no action, suit, proceeding or claim (other than
routine claims for benefits that are not on appeal) is pending or threatened. No
Employee Plan that is a funded “employee pension plan” (within the meaning of
Section 3(2) of ERISA) has an unfunded benefit obligation (determined on a plan
termination basis) which is or may become an obligation of Buyer or any of its
Affiliates as a result of the completion of the transactions contemplated by
this Agreement.
     (ii) Additional Items for Non-US Business Employees.
     (A) IPSCO (UK) Limited Business Employees. With respect to the Business
Employees who are employed by IPSCO (the “UK Business Employees”), except as
specifically set forth and identified in Schedule 3(q)(ii)(A), (1) IPSCO is not
a party to any written service agreements with any of its directors or any
consultancy agreements with any person, or any contract for services to be
provided to IPSCO by an individual as a sub-contractor, outworker or otherwise;
(2) there are no contracts of service with UK Business Employees (whether or not
in writing) which cannot be terminated by the employer by three months’ notice
or less without giving rise to any claim for damages or compensation (other than
a statutory redundancy payment or statutory compensation for unfair dismissal)
and IPSCO has not given or received notice or resignation from any of the UK
Business Employees, and neither the Seller nor IPSCO has knowledge of any UK
Business Employee who intends to give notice of resignation; (3) there are no
other terms and conditions of employment for any UK Business Employee; (4) no UK
Business Employee receives or is entitled (contingently or otherwise) to receive
any bonus, commission, variable remuneration, insurance, benefit in kind, motor
vehicle for private use or other
Flowserve GSG Asset Purchase Agreement

-33-



--------------------------------------------------------------------------------



 



reward other than wages or salary at a fixed rate; (5) no loans have been
arranged or made by the Seller or IPSCO with or for the benefit of any UK
Business Employee; (6) no UK Business Employee’s employment has been terminated
in the six month period immediately prior to the date of this agreement and no
UK Business Employees are currently under notice of termination; (7) there is no
liability, outstanding or contingent or anticipated, to any present or former UK
Business Employee other than remuneration accrued for the current wage or salary
period or for reimbursement of normal business expenses and no present or former
UK Business Employee has any claim, outstanding nor, to Seller’s Knowledge,
contingent or anticipated, against IPSCO or right to be indemnified by IPSCO
arising out of an act or omission in the course of his office or employment or
in relation to the termination of that office or employment on or before the
date of this Agreement, nor are there any facts that might give rise to the
same; (8) IPSCO has no agreement or other arrangement, whether oral or written,
formal or informal (whether or not legally binding) with any trade union or
other body representing UK Business Employees or any of them and IPSCO does not
recognize any trade union or other body representing UK Business Employees or
any of them; (9) IPSCO is not involved in any industrial or trade dispute or any
dispute or negotiation with any trade union or association of trade unions or
organization or body of UK Business Employees, and, to the Knowledge of the
Seller, there are no circumstances likely to give rise to any such dispute;
(10) there has been no strike, work to rule of industrial action (official or
unofficial) by any UK Business Employee within the last two years and, to the
Knowledge of Seller, there are no current facts which might give rise to the
same; (11) IPSCO has not within the period of 12 months preceding the date of
this Agreement given notice of any redundancies to the Secretary of State or
started consultations with any appropriate representative under the provisions
of Part IV of the Trade Union and Labour Relations (Consolidation) Act 1992, and
IPSCO has not failed to comply with such obligation under that Part; (12) IPSCO
has not within the period of 12 months preceding the date of this Agreement been
a party to any relevant transfer as defined in the Transfer of Undertakings
(Protection of Employment) Regulations 1981 and the Seller has not failed to
comply with any duty to inform and consult any appropriate representative under
the said Regulations; (13) IPSCO has in relation to each of its present and
former UK Business Employees: (a) not received any notification that it has not
complied with all obligations imposed on it or recommended by, and all orders
and awards made under, all statutes, statutory instruments, European Community
law, regulations, orders, codes of conduct and practice, collective agreements,
customs and practices relevant to the relations between it and its employees or
any trade union or the terms and conditions of employment or working conditions
of its employees (including, without prejudice to the generality of the
foregoing, health and safety at work and sex or race discrimination) and
complied with any recommendations made by the Advisory Conciliation and
Arbitration Service or the Equal Opportunities Commission and with any
arbitration awards and declarations; (b) maintained adequate personnel records
which are now up to date,
Flowserve GSG Asset Purchase Agreement

-34-



--------------------------------------------------------------------------------



 



complete and accurate; and (c) complied with its obligations to inform and
consult in accordance with the provisions of the Transfer of Undertakings
(Protection of Employment) Regulations 1981; (14) there is no share incentive
scheme, share option scheme, profit sharing scheme or other bonus or incentive
scheme for all or any UK Business Employees nor has any proposal been announced
to establish any such scheme; (15) IPSCO has no apprentices, trainees or
consultants; and (16) Seller has no Knowledge of any employment conditions of
any UK Business Employee or anything that has occurred prior to the date of this
Agreement that will give rise to any claim for sex discrimination or equal pay
either under domestic, United Kingdom or European law or for race
discrimination.
     (B) Netherlands and Belgium Business Employees. With respect to the
Business Employees who are employed by Flowserve Netherlands or Flowserve
Belgium (the “Netherlands/Belgium Business Employees”), except as set forth and
identified in Schedule 3(q)(ii)(B) (1) Schedule 3(q) contains a complete list of
the Netherlands/Belgium Business Employees, including but not limited to
part-time employees and non active employees receiving sickness or disability
benefits from the Seller; (2) no Netherlands/Belgium Business Employee is
receiving or entitled to receive an allowance from Flowserve Netherlands or
Flowserve Belgium in the framework of a bridge pension scheme; (3) on the
Closing Date the Netherlands/Belgium Employees shall legally and by operation of
law become employees of the local Subsidiaries of the Buyer formed to acquire
the Business assets and continue the Business operations conducted in the
Netherlands and Belgium, with maintenance of all their rights as implied by
locally applicable legislation pertaining to transfer of undertakings; (4) each
of the Seller, Flowserve Netherlands and Flowserve Belgium has in relation to
the Netherlands/Belgium Business Employees, complied with all obligations
imposed by all applicable Laws, collective labor agreements and codes of conduct
and practice relating to or affecting employment, occupational safety and
health, fair employment, equal opportunity or similar matters and has maintained
current, adequate and suitable records regarding the service and terms and
conditions of employment of each such Netherlands/Belgium Business Employee;
(5) there are no arrears in respect of any payments due to the
Netherlands/Belgium Business Employees, including, without limitation, with
respect to bonus payments, overtime payments and any other premiums or other
salary components that may be due; (6) each of Flowserve Netherlands and
Flowserve Belgium has duly paid social security and wage tax contributions on
all salary components on which such contributions are due; (7) all directors of
Flowserve Netherlands and/or Flowserve Belgium who are subject have a
self-employed social security status have affiliated to a social insurance fund
and have correctly paid their social security contributions; (8) all persons
rendering services to Flowserve Netherlands and/or Flowserve Belgium on a
self-employed basis are properly characterized as self-employed workers under
and for the purposes of applicable Laws and will therefore not transfer under
the legislation relating to transfer of undertakings; (9) all employees working
for Flowserve Netherlands or Flowserve Belgium are in possession of all
Flowserve GSG Asset Purchase Agreement

-35-



--------------------------------------------------------------------------------



 



necessary documents which are required under applicable Law, including, without
limitation, immigration law, labor law and social security law; (10) there are
no bonus or other incentive plans granted to any of the Netherlands/Belgium
Business Employees except for the special retention bonuses and/or severance
arrangements relating to the present transaction; (11) with respect to each of
Flowserve Netherlands and Flowserve Belgium, there are no disputes with trade
unions, works council, staff association or other body representing employees
and there are no facts and circumstances likely to give rise to such dispute;
(12) there have been no injuries inflicted upon current or former Business
Employees that may lead to a claim which is not fully covered by insurance, nor
has there been any employment-related illnesses suffered by any current or
former Business Employee which may lead to a claim against the Buyer or any of
its affiliates; (13) all commitments in relation to pensions and early
retirement benefits that have been made to current and former
Netherlands/Belgium Business Employees (a) are covered by a fully funded pension
fund, insurance contract, or other funding vehicle and (b) are executed in
accordance with all provisions of all applicable regulations of the pension
fund, insurance company and all applicable Laws (including but not limited to
non-discrimination rules); (14) each of Flowserve Netherlands and Flowserve
Belgium has completely fulfilled the legal and extra-legal pension commitments,
including supplement insurances, with regard to its employees as well as its
self-employed workers and legal requirements regarding the equal treatment of
employees; (15) neither Flowserve Netherlands nor Flowserve Belgium has any back
service pension obligation which will not have been fully satisfied prior to the
Closing Date and which could become a liability of the Buyer or any of its
affiliates; (16) prior to the Closing Date, the Seller has caused each of
Flowserve Netherlands and Flowserve Belgium to satisfy any notice, consultation,
disclosure and other requirements relating to the effect on the employees of
Flowserve Netherlands and Flowserve Belgium of the transactions contemplated by
this Agreement, at it or their sole expense, in accordance with the requirements
of applicable Law; and (17) the Seller has caused Flowserve Netherlands (A) to
have obtained a positive advise (or renouncement of the right to advise) from
the competent Works Council(s) in conformity with article 25 of the Dutch Works
Councils Act, and (B) to have informed the SEC (Dutch Social and Economical
Council), the competent labour union(s) and the employees, all in conformity
with applicable Dutch law (Rules of the Social and Economical Council Relating
to Mergers, Works Councils Act and applicable Collective Labour Agreement).
     (r) Books and Records. The books of account and other financial records of
Seller regarding the Business, all of which have been made available to Buyer,
are complete and correct in all material respects and represent actual, bona
fide transactions. Except as set forth on Schedule 3(r), as of the date of this
Agreement, to the Knowledge of the Seller, there are no material weakness in the
design or operation of internal controls over financial reporting of any
Enumerated Seller Entity regarding the Business.
Flowserve GSG Asset Purchase Agreement

-36-



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller as follows:
     (a) Organization. Each Buyer Entity is a corporation, limited liability
company or other entity, duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all necessary
corporate or limited liability company power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted.
     (b) Authority. Each Buyer Entity has full corporate or limited liability
company power and authority to execute and deliver this Agreement and each of
the Ancillary Agreements to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each Buyer Entity of this Agreement
and each of the Ancillary Agreements to which it will be a party and the
consummation by the Buyer Entities of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate or
limited liability company action. This Agreement has been, and upon their
execution each of the Ancillary Agreements to which each Buyer Entity will be a
party will have been, duly and validly executed and delivered by such Buyer
Entity. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which each Buyer Entity will be a party will constitute,
the legal, valid and binding obligations of such Buyer Entity, enforceable
against such Buyer Entity in accordance with their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
     (c) No Conflict; Required Filings and Consents.
     (i) The execution, delivery and performance by each Buyer Entity of this
Agreement and each of the Ancillary Agreements to which such Buyer Entity will
be a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not:
     (A) conflict with or violate the organizational documents of such Buyer
Entity;
     (B) conflict with or violate in any material respect any Law applicable to
such Buyer Entity or by which any property or asset of such Buyer Entity is
bound or affected.
     (ii) No Buyer Entity is required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by a Buyer
Entity of this Agreement and each of the Ancillary Agreements to which such
Buyer Entity will be party or the consummation of the transactions contemplated
hereby or thereby, except as
Flowserve GSG Asset Purchase Agreement

-37-



--------------------------------------------------------------------------------



 



may be necessary as a result of any facts or circumstances that are particular
to the Seller or any of its Affiliates.
     (d) Brokers. Except for Bulkley Capital, L.P., the fees of which will be
paid by the Buyer, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.
5. COVENANTS
     (a) Conduct of Business Prior to the Closing. Between the date of this
Agreement and the Closing Date, unless the Buyer shall otherwise agree in
writing, the Business shall be conducted only in the ordinary course of business
in all material respects, and the Seller shall, and shall cause each of the
other Seller Entities to use their commercially reasonable efforts to preserve
the material business relationships with customers, suppliers, distributors and
others with whom each of them deals in connection with the conduct of the
Business in the ordinary course. Notwithstanding the foregoing, the Buyer
acknowledges and agrees that relationships with the Seller and certain of its
Affiliates providing services to the Business will terminate as of the Closing
and that such termination shall not constitute a breach of this Agreement.
Between the date of this Agreement and the Closing Date, without the prior
consent of the Buyer (which consent shall not be unreasonably withheld or
delayed), the Seller shall not, in connection with the Business:
     (i) sell, lease, transfer, encumber or otherwise dispose of any Transferred
Assets or any interest therein, other than dispositions of inventory in the
ordinary course of business consistent with past practice;
     (ii) acquire any corporation, partnership, limited liability company, other
business organization or division thereof or any assets other than in the
ordinary course of business, in each case that is material, individually or in
the aggregate, to the Business taken as a whole;
     (iii) incur any indebtedness for borrowed money;
     (iv) enter into any contract, agreement or arrangement that would be a
Material Contract if entered into prior to the date hereof, other than any such
contracts, agreements or arrangements entered into in the ordinary course of
business (including contracts, agreements or arrangements with customers,
vendors or clients);
     (v) authorize, or make any commitment with respect to, any single capital
expenditure that is in excess of $25,000 or capital expenditures that are, in
the aggregate, in excess of $100,000 for the Business taken as a whole;
     (vi) enter into or fail to exercise any rights of renewal with respect to
any material Leased Real Property that by its terms would otherwise expire;
Flowserve GSG Asset Purchase Agreement

-38-



--------------------------------------------------------------------------------



 



     (vii) grant or announce an increase with a value of $10,000 or more in the
salary, bonus or other benefits or compensation payable to any Business
Employee, or grant or announce any increases with an aggregate value of more
than $50,000 in the salaries, bonuses or other benefits or compensation payable
to the Business Employees, or enter into any employment or severance agreement
with any Business Employee, other than as required by Law, or other than
ordinary salary or incentive compensation arrangements or increases not
inconsistent with the past practices of the Seller (including with respect to
new hires and promotions);
     (viii) make any change in any method of accounting or accounting practice
or policy, except as required by GAAP, as in existence from time to time; or
     (ix) agree, whether in writing or otherwise, to do any of the foregoing.
     (b) Covenants Regarding Information.
     (i) From the date hereof until the Closing Date, upon reasonable notice,
the Seller shall afford the Representatives of the Buyer reasonable access to
the properties, offices, plants and other facilities, books and records of the
Seller relating substantially to the Business, and shall furnish the Buyer with
such financial, operating and other data and information to the extent relating
substantially to the Business as the Buyer may reasonably request; provided,
however, that any such access or furnishing of information shall be conducted at
the Buyer’s expense, during normal business hours, under the supervision of the
Seller’s personnel and in such a manner as not unreasonably to interfere with
the normal operations of the Seller and the Business. Notwithstanding anything
to the contrary in this Agreement, the Seller shall not be required to disclose
any information to the Buyer or its Representatives if such disclosure would
(A) jeopardize any attorney-client or other legal privilege, (B) contravene any
applicable Laws, fiduciary duty or binding agreement entered into prior to the
date hereof or (C) relate to any consolidated, combined or unitary Return filed
by the Seller or any Affiliate thereof or any of their respective predecessor
entities.
     (ii) In order to facilitate the resolution of any claims made against or
incurred by a Seller Entity, for a period of seven (7) years after the Closing
Date or, if shorter, the applicable period specified in the Buyer’s document
retention policy, the Buyer shall (A) retain the books and records relating to
the Business relating to periods prior to the Closing and (B) afford the
Representatives of the Seller reasonable access (including the right to make
photocopies), during normal business hours, to such books and records; provided,
however, that the Buyer shall notify the Seller in writing at least thirty
(30) days in advance of destroying any such books and records prior to the
seventh (7th) anniversary of the Closing Date in order to provide the Seller the
opportunity to copy such books and records in accordance with this
Section 5(b)(ii). Upon notice given by the Seller prior to sixty (60) days after
the seventh (7th) anniversary of the Closing Date, the Seller shall have the
right, upon reasonable prior written notice to the Buyer, to copy (at Seller’s
expense) any or all of such books and records in accordance with this Section
Flowserve GSG Asset Purchase Agreement

-39-



--------------------------------------------------------------------------------



 



5(b)(ii) if retention is required in connection with any claims made against or
incurred by a Seller Entity.
     (iii) In order to facilitate the resolution of any claims made against or
incurred by the Buyer, for a period of seven (7) years after the Closing or, if
shorter, the applicable period specified in the Seller’s document retention
policy, the Seller Entities shall (A) retain the books and records relating to
the Business relating to periods prior to the Closing which shall not otherwise
have been delivered to the Buyer and (B) upon reasonable notice, afford the
Representatives of the Buyer reasonable access (including the right to make
photocopies), during normal business hours, to such books and records to the
extent relating exclusively to the Business; provided, however, that the Seller
shall notify the Buyer in writing at least thirty (30) days in advance of
destroying any such books and records prior to the seventh (7th) anniversary of
the Closing Date in order to provide the Buyer the opportunity to copy such
books and records in accordance with this Section 5(b)(iii). Upon notice given
by the Buyer prior to sixty (60) days after the seventh (7th) anniversary of the
Closing Date, the Buyer shall have the right, upon reasonable prior written
notice to the Seller, to copy (at Buyer’s expense) any or all of such books and
records in accordance with this Section 5(b)(iii) if retention is required in
connection with any claims made against or incurred by the Buyer or its
Affiliates.
     (c) Update of Disclosure Schedules; Knowledge of Breach. Between the date
of this Agreement and the Closing, Seller shall promptly notify Buyer in writing
if it becomes aware of (a) any fact or condition that causes or constitutes a
breach of any of the representations and warranties made by a Seller Entity as
of the date of this Agreement or (b) the occurrence after the date of this
Agreement of any fact or condition that would or be reasonably likely to (except
as expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or Seller’s discovery of, such fact or
condition. Should any such fact or condition require any change to the
Disclosure Schedules, Seller shall promptly deliver to Buyer a supplement to the
Disclosure Schedules specifying such change. Such delivery shall not affect any
rights of Buyer under Section 9(a)(ii).
     (d) Notification of Certain Matters. Until the Closing, each party hereto
shall promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which it is aware
that will or is reasonably likely to result in a breach of a representation,
warranty, covenant or agreement made by the notifying party in this Agreement
that would result in any of the conditions set forth in Section 7 of this
Agreement becoming incapable of being satisfied.
     (e) Intercompany Arrangements. All intercompany and intracompany accounts
or contracts relating to the Business between a Seller Entity on the one hand,
and any other Seller Entity or Affiliate of the Seller on the other hand, shall
be cancelled prior to the Closing.
     (f) Employees and Employee Benefits.
Flowserve GSG Asset Purchase Agreement

-40-



--------------------------------------------------------------------------------



 



     (i) Continuity of Employment. From and after the date hereof until the
Closing, Seller shall give Buyer reasonable access to the Business Employees for
the purpose of determining to which such Business Employees it may wish to
extend an offer of employment with the Buyer or its Affiliates after Closing.
The Seller and the Buyer shall coordinate communications between the Buyer and
the Business Employees but the Buyer shall not communicate any offers of
employment to Business Employees until the Seller has authorized such
communication, provided that Seller shall not unreasonably withhold or delay
such authorization. Business Employees who accept any offers of employment from
the Buyer or its Affiliates are referred to herein as “Transferred Employees.”
Buyer and Seller agree that Seller will not terminate any Transferred Employee
until such Transferred Employee has been hired by Buyer or its Affiliates.
     (ii) Employee Benefits — General. Buyer agrees that all Transferred
Employees shall be eligible to participate in Buyer’s or its Affiliates’ health
and welfare benefit plans, provided, however, that nothing in this Agreement
shall limit the right of Buyer or its Affiliates to amend or terminate any such
health or welfare benefit plan at any time following the Closing Date.
     (iii) Vacation and Other Benefits. Within sixty (60) days following the
Closing Date, to the extent such payments have not already been made as of the
Closing Date, Seller shall pay and remit to each of the Transferred Employees
(at the address indicated for such Transferred Employee in Seller’s books and
records or other reasonable method consistent with past and/or local practice)
(a) a check in the full amount of any previously incurred or accrued and unpaid
vacation, overtime, reimbursable business expenses, commissions, wages, sick pay
and other paid time off reflected on Seller’s or its Affiliates’ accounting
records and any other compensation payable to or for the benefit of each such
Transferred Employee as of the Closing Date, except with regard to Transferred
Employees where applicable Law might require payment on an earlier date, in
which case, Seller shall make such payment on such earlier date, and (b) a check
for pro-rata annual bonuses based on target for the year in which the Closing
Date occurs. Subject to Sections 2(c)(viii) and 2(m), the Seller shall be solely
responsible for satisfying and shall satisfy or cause the satisfaction when due
of any of the foregoing and any other liabilities or obligations it may have to
or with respect to Transferred Employees, including, without limitation, the
payment of amounts payable to Transferred Employees under any retention and/or
change in control arrangement or agreement, and any amounts owed upon a
Transferred Employee’s termination of employment pursuant to any severance
agreement or arrangement, whether as a part of or separate from said retention
or change in control arrangements or agreements. For the avoidance of doubt,
subject to Sections 2(c)(viii) and 2(m), Seller shall retain and shall satisfy
when due, any and all payment obligations arising under any special severance,
retention or other incentive plans, programs, agreements or arrangements, made
by Seller or any Seller Entity or any Affiliate of Seller or any Seller Entity
with or for the benefit of any individual who becomes a Transferred Employee, it
being understood and agreed that, notwithstanding the terms of any such plan,
program, agreement or arrangement and
Flowserve GSG Asset Purchase Agreement

-41-



--------------------------------------------------------------------------------



 



any other provision of this Agreement to the contrary, all such payment
obligations will be deemed to be an Excluded Liability for all purposes hereof.
     (iv) Employee Vesting in Seller Plans. Effective as of the Closing Date,
(1) the Seller shall cause all Transferred Employees to be fully vested in their
account balances under Seller’s 401(k) plan, their accrued benefits under
Seller’s cash balance pension plan, and their accrued benefits under any
non-qualified deferred compensation plan, and (2) the Seller shall cause all
options or other stock rights held by Transferred Employees to be fully vested
and exercisable.
     (v) Non-US Employees. Without affecting any obligations of the Seller
Entities arising under or in connection with this Agreement and applicable Law,
Buyer agrees that it will take any and all actions as it is required to take in
connection with the transactions contemplated under this Agreement in order to
meet the minimum requirements of employment, labor and benefit laws concerning
Business Employees located outside the United States. The Seller shall and shall
cause each of its Affiliates to satisfy the requirements of applicable Law with
respect to the transfer or potential transfer of employment of any UK Business
Employees and Netherlands/Belgium Business Employees (collectively, the
“Non-U.S. Business Employees”) and with respect to the continuing rights of any
of its or their other employees who do not become Transferred Employees, and
shall indemnify the Buyer Indemnified Parties from and against any claim,
expense, or liability made against or incurred by any or all of them in
connection with the failure of the Seller and/or any of Seller’s Affiliates to
satisfy any of said requirements, as well as any claim, expense or liability
relating to the refusal of a Non-U.S. Business Employee to become a Transferred
Employee or the termination of an individual’s employment that is attributable
to the transactions contemplated by this Agreement. Prior to the Closing Date,
the Seller shall or shall cause each of IPSCO, Flowserve Netherlands and
Flowserve Belgium to satisfy any notice, consultation, disclosure and other
requirements relating to the effect on the employees of each such Seller Entity
of the transactions contemplated by this Agreement, at its or their sole
expense, in accordance with the requirements of applicable Law. Each party will
cooperate with the other in order to facilitate the satisfaction of their
respective obligations and liabilities relating to Non-U.S. Business Employees.
Seller shall and shall cause Flowserve Netherlands to comply with the Dutch
Works Councils Act, in particular article 25 of this Act, regarding the
transaction subject to this agreement and shall indemnify the Buyer Indemnified
Parties from and against any claim, proceedings costs, damages, interest and
other costs arising in connection therewith.
     (vi) Liabilities for Former IPSCO Employees. Without limiting any other
obligation of Seller hereunder, the Seller shall indemnify the Buyer in respect
of all claims arising out of the termination of the employment of any IPSCO
employees during the six (6) month period immediately prior to the Closing Date,
including but not limited to the following: unfair and/or constructive dismissal
under the Employment Rights Act 1996; pay in lieu of notice and/or damages for
termination of employment without notice; a redundancy payment whether statutory
or enhanced; unlawful deductions from wages under the Employment Rights Act
1996; unequal treatment contrary to the provisions of
Flowserve GSG Asset Purchase Agreement

-42-



--------------------------------------------------------------------------------



 



the Equal Pay Act 1970; discrimination, victimisation and/or harassment under
the Race Relations Act 1976; discrimination, victimisation and/or harassment
under the Sex Discrimination Act 1975; discrimination, victimisation and/or
harassment under the Disability Discrimination Act 1995; discrimination,
victimisation and/or harassment under The Employment Equality (Religion or
Belief) Regulations 2003; discrimination, victimisation and/or harassment under
The Employment Equality (Sexual Orientation) Regulations 2003; breach of
contract including (without limitation), (i) unpaid wages or salary, (ii) unpaid
holiday and/or unpaid contractual sick and/or adoption/paternity pay,
(iii) unpaid PHI and/or pension benefits, (iv) bonus or commission, and
(v) breach of any implied term of the Employee’s employment; refusal of daily
rest, weekly rest periods, rest breaks, annual leave, compensatory rest,
adequate rest and/or non payment of annual leave under the Working Time
Regulations 1998; failure to comply with the duty to inform or consult and/or
failure to elect employee representatives under the Transfer of Undertakings
(Protection of Employment) Regulations 1981; refusal of employment on trade
union grounds, detriment on trade union grounds, time off for trade union
duties, time off for union learning representatives, payment for time off for
trade union duties or union learning representatives and/or time off for trade
union activities made under the Trade Union and Labour Relations (Consolidation)
Act 1992; failure to comply with its duty to consult, failure to comply with the
requirements of election of employee representatives, a protective award and/or
a claim to enforce a protective award under the Trade Union and Labour Relations
(Consolidation) Act 1992; breach of any share options, any other bonus or
deferred compensation schemes and/or any long term incentive plan held by the
Employee in the company or in any Seller Entity or Affiliate thereof; failure to
allow access to records, detriment and/or entitlement to additional remuneration
under the National Minimum Wage Act 1998; a denial of the right to be
accompanied, failure to allow full enjoyment of the right to be accompanied
and/or any detriment under the Employment Relations Act 1999; failure to provide
a statement of employment particulars in breach of the Employment Act 2002;
detriment under the paternity and Adoption Leave Regulations 2002; a denial of
the right to be accompanied and/or failure to allow full enjoyment of the right
to be accompanied under the Flexible Working (Procedural Requirements)
Regulations 2002; non-compliance with the employer’s duties in relation to an
application for flexible working under the Employment Rights Act 1996; detriment
and/or less favourable treatment under the Part Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000; detriment and/or less favourable
treatment under the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002; failure to comply with statutory procedures under
the Employment Act 2002 (Dispute Resolution) Regulations 2004; any personal
injury claim resulting from the Employee’s employment with the Company of which
he was aware as at the date of this Agreement; failure to provide written
reasons for dismissal under the Employment Rights Act 1996; being subjected to
detriment on the grounds of injury service, health and safety, Sunday working,
working time, trustees of occupational pension schemes, employee
representatives, time off for study or training, protected disclosures, leave
for family and domestic reasons, tax credit and/or flexible working under the
Employment Rights Act 1996; time off for dependants under the
Flowserve GSG Asset Purchase Agreement

-43-



--------------------------------------------------------------------------------



 



Employment Rights Act 1996; and/or parental leave under the Employment Rights
Act 1996.
     (vii) WARN Act and Other Employee Liabilities. Seller shall remain liable
for, and shall satisfy and discharge any liabilities related to any Business
Employee arising prior to the Closing Date and shall also remain liable for, and
shall satisfy and discharge any liability with regard to the termination of
employment of any Business Employee by Seller or its Affiliates, including
liability under the Worker Adjustment Retraining Act of 1988, as amended (the
“WARN Act”) and any similar state or non-U.S. statute. The Seller agrees to
provide any required notice under the WARN Act, and any similar state or
non-U.S. statute, and otherwise to comply with any such statute with respect to
any “plant closing” or “mass layoff” (as defined in the WARN Act) or group
termination or similar event affecting Business Employees and occurring on or
prior to the Closing Date or affecting Business Employees that are not
Transferred Employees, at any time before or after the Closing Date.
     (viii) No Third-Party Beneficiaries. Nothing herein express or implied by
this Agreement shall confer upon any Business Employee, or legal representative
thereof, any rights or remedies, including any right to employment or benefits
for any specified period, of any nature or kind whatsoever, under or by reason
of this Agreement.
     (g) Confidentiality.
     (i) Each of the parties shall hold, and shall cause its Representatives to
hold, in confidence all documents and information furnished to it by or on
behalf of the other party in connection with the transactions contemplated
hereby pursuant to the terms of the confidentiality agreement dated April 13,
2005 between FWW and Robert W. Baird & Co. Incorporated, as Representative for
the Seller, as supplemented by that letter agreement dated December 16, 2005
between the Seller and FWW (the “Confidentiality Agreement”), which shall
continue in full force and effect until consummation of the Closing, at which
time such Confidentiality Agreement and the obligations of the parties under
this Section 5(g) shall terminate; provided, however, that after the Closing
Date, the Confidentiality Agreement shall terminate only in respect of that
portion of the documents and materials referenced therein exclusively relating
to the transactions contemplated by this Agreement and that Seller shall for a
period of five (5) years continue to hold in confidence all confidential and
proprietary information transferred to Buyer as part of the Transferred Assets.
If for any reason this Agreement is terminated prior to consummation of the
Closing, the Confidentiality Agreement shall nonetheless continue in full force
and effect in accordance with its terms.
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
any party to this Agreement (and any employee, representative or other agent of
such party) may disclose to any and all persons, without limitation of any kind,
the U.S. Federal income tax treatment and U.S. Federal income tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure,
Flowserve GSG Asset Purchase Agreement

-44-



--------------------------------------------------------------------------------



 



except that (A) this provision shall not permit any disclosure until the
earliest of (x) the date of the public announcement of discussions relating to
the transactions contemplated by this Agreement, (y) the date of the public
announcement of the transactions contemplated by this Agreement or (z) the date
of the execution of an agreement (with or without conditions) to enter into the
transactions contemplated by this Agreement, (B) tax treatment and tax structure
shall not include the identity of any existing or future party (or any Affiliate
of such party) to this Agreement and (C) this provision shall not permit
disclosure to the extent that nondisclosure is necessary in order to comply with
applicable securities laws. Nothing in this Agreement shall in any way limit any
party’s ability to consult any tax advisor regarding the tax treatment or tax
structure of the transactions contemplated by this Agreement. For purposes of
this Agreement, the terms “tax treatment” and “tax structure” shall have the
meanings ascribed to such terms in Treasury Regulation Sections 1.6011-4(c)(8)
and (9).
     (h) Consents and Filings; Further Assurances.
     (i) Each of the parties shall, and shall cause its Affiliates to, enter
into such further agreements and assignments and shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law or otherwise to consummate and make effective the transactions contemplated
by this Agreement and the Ancillary Agreements as promptly as practicable,
including to (A) obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and orders as are necessary
for the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and (B) promptly make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required
under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”) or any other applicable Law. Notwithstanding the foregoing, nothing
contained in this Agreement shall require Buyer or its Affiliates to enter into
a divestiture, hold-separate, business limitation or similar agreement or
undertaking which would individually or in the aggregate, in the reasonable
judgment of the board of directors of Buyer, materially and adversely impact the
economic or business benefits to Buyer of the transactions contemplated by this
Agreement and the Ancillary Agreements or the ability of Buyer to conduct its
business or the Business substantially in the manner as they are being conducted
as of the date of the Agreement.
     (ii) Each of the parties shall promptly notify the other party of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other party to review in advance any proposed communication by such
party to any Governmental Authority. Neither party to this Agreement shall agree
to participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry unless it consults with the other party
in advance and, to the extent permitted by such Governmental Authority, gives
the other party the opportunity to attend and participate at such meeting.
Subject to the Confidentiality Agreement, the parties will coordinate and
cooperate fully with each other in exchanging such information and providing
such
Flowserve GSG Asset Purchase Agreement

-45-



--------------------------------------------------------------------------------



 



assistance as the other party may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods
including under the HSR Act. Subject to the Confidentiality Agreement, the
parties will provide each other with copies of all correspondence, filings or
communications between them or any of their Representatives, on the one hand,
and any Governmental Authority or members of its staff, on the other hand, with
respect to this Agreement and the transactions contemplated hereby.
     (i) Release of Guarantees. The parties hereto agree to cooperate and use
their reasonable best efforts to obtain the release of the Seller or its
Affiliates that are a party to each of the guarantees, performance bonds, bid
bonds and other similar agreements listed in Schedule 5(i) (the “Guarantees”).
In the event any of the Guarantees are not released prior to or at the Closing,
the Buyer will provide the Seller at the Closing with a guarantee that
indemnifies and holds the Seller and its Affiliates that are a party to each
such Guarantee harmless for any and all payments required to be made under, and
costs and expenses incurred in connection with, such Guarantee by the Seller or
its Affiliates that are a party to such Guarantee until such Guarantee is
released.
     (j) Corporate Name. The Buyer acknowledges that, from and after the Closing
Date, the Seller shall have the absolute and exclusive proprietary right to all
names, marks, trade names and trademarks (collectively “Names”) incorporating
“Flowserve” (and any other trademark, trade name or service mark owned by Seller
and listed on Schedule 2(b)(iii)), by itself or in combination with any other
Name, and that none of the rights thereto or goodwill represented thereby or
pertaining thereto are being transferred hereby or in connection herewith. The
Buyer agrees that from and after the Closing Date it will not, nor will it
permit any of its Affiliates to, use any name, phrase or logo incorporating
“Flowserve” or any of the other trademarks, trade names or service marks listed
on Schedule 2(b)(iii) in or on any of its literature, sales materials or
products or otherwise in connection with the sale of any products or services;
provided, however, that the Buyer may continue to use any printed literature,
sales materials, purchase orders and sales, maintenance or license agreements,
and sell any products, that are included in the Inventory on the Closing Date
and that bear a name, phrase or logo incorporating “Flowserve” or any of the
other trademarks, trade names or service marks listed on Schedule 2(b)(iii) (as
limited by any existing agreements the Seller may have with third parties) until
the supplies thereof existing on the Closing Date have been exhausted, but in
any event for not longer than sixty (60) days from the Closing Date. With
respect to the printed purchase orders and sales, maintenance or license
agreements referred to in the preceding sentence, from and after the Closing
Date the Buyer shall sticker or otherwise mark such documents as necessary in
order to indicate clearly that neither the Seller nor any of its Affiliates is a
party to such documents. From and after the expiration of such sixty (60) day
period, the Buyer shall cease to use any such literature and sales materials,
delete or cover (as by stickering) any such name, phrase or logo from any item
included in the Inventory that bears such name, phrase or logo and take such
other actions as may be necessary or advisable to clearly and prominently
indicate that neither the Buyer nor any of its Affiliates is affiliated with the
Seller or any of its Affiliates.
Flowserve GSG Asset Purchase Agreement

-46-



--------------------------------------------------------------------------------



 



     (k) Refunds and Remittances. After the Closing: (A) if the Seller or any of
its Affiliates receive any refund or other amount that is a Transferred Asset or
is otherwise properly due and owing to the Buyer in accordance with the terms of
this Agreement, the Seller promptly shall remit, or shall cause to be remitted,
such amount to the Buyer, and (B) if the Buyer or any of its Affiliates receive
any refund or other amount that is an Excluded Asset or is otherwise properly
due and owing to the Seller or any of its Affiliates in accordance with the
terms of this Agreement, the Buyer promptly shall remit, or shall cause to be
remitted, such amount to Seller.
     (l) Noncompetition.
     (i) The Seller covenants and agrees that, except for the fulfillment of its
obligations pursuant to Section 2(d)(ii) and except as expressly set forth
herein, for a period of five (5) years from the Closing Date, neither it nor its
Affiliates will, (A) (1) anywhere in the world, directly or indirectly engage in
or own, operate, advise or manage any Person engaged in, Online Services, or
(2) directly or indirectly engage in or own, operate, advise or manage any
Person engaged in, Third Party Valve Maintenance with respect to Valves used or
to be used at any customer site that is located within one-hundred (100) miles
of any of the Locations listed on Schedule 5(l)(i) ((A)(1) and (A)(2) together
being the “Restricted Business”) or (B) establish any new local general Valve
service and repair center within one-hundred (100) miles of a Facility, although
Seller may establish and operate a Valve Maintenance facility within one-hundred
(100) miles of a Facility to perform OEM Valve Maintenance and/or OEM Related
Third-Party Valve Maintenance to the level permitted in the definition of OEM
Related Third-Party Valve Maintenance. Notwithstanding the foregoing, the
parties agree that the Restricted Business shall not include either (w) OEM
Related Third-Party Valve Maintenance, or (x) maintenance, repair, replacement,
upgrading and servicing, in a non-pressurized environment, of (1) products that
are presently or in the future manufactured by Seller or its Affiliates
(including manufacture under licensing arrangements by third-parties to Seller
or its Affiliates) or (2) products that perform substantially the same functions
as the products described in (x)(1) or (3) any related accessories or customer
equipment, including Valves, that are related in a substantial way to the
products described in (x)(1) and (x)(2) and the maintenance, repair,
replacement, upgrading or servicing of which are necessary to restore or improve
functional service to such products. For the sake of clarification, and not as a
limitation, the parties acknowledge that for the purposes of this Section 5(l),
(y) during the five-year noncompetition period, the Seller and its Affiliates
shall not perform on-site services at customers’ sites on pressurized operating
equipment, and (z) the term Affiliate shall include future Affiliates (including
Acquired Persons). For the avoidance of doubt, nothing in the definition of
Restricted Business shall restrict in any way Seller’s manufacture, marketing,
sale, service, repair and distribution of current and future products
manufactured by Seller or any of its Affiliates (including manufacture under
licensing arrangements by third-parties to Seller or its Affiliates) except to
the extent expressly set forth herein.
     (ii) The restrictions set forth in Section 5(l)(i) above shall not apply
(A) if Seller is acquired by a Person (an “Acquiring Person”) through a merger
or consolidation or sale of all or substantially all of its assets and the
Acquiring Person was materially
Flowserve GSG Asset Purchase Agreement

-47-



--------------------------------------------------------------------------------



 



engaged in the Restricted Business prior to the acquisition, or (B) to the
acquisition by the Seller or any of its Affiliates of a Person (an “Acquired
Person”) by merger or consolidation or purchase of all or substantially all of
the assets of the Acquired Person (an “Acquisition”), so long as (1) the
Acquired Person was engaged in the Restricted Business prior to such
acquisition, and (2) within two-hundred seventy (270) days following the
consummation of such Acquisition, Seller, or its applicable Affiliate, sells the
portion of the business of the Acquired Person that constitutes the Restricted
Business (the “Restricted Portion”) or ceases all Restricted Business it is
conducting as a result of such Acquisition within two-hundred seventy (270) days
following the consummation of such Acquisition (or, if buyer shall have
delivered the Buyer Notice described in (iii) below, within the later of
(y) two-hundred seventy (270) days following the consummation of such
Acquisition or (z) sixty (60) days after Buyer and Seller have terminated
negotiations regarding the purchase of the Restricted Portion by Buyer.)
     (iii) In the event that Seller, or its applicable Affiliate, sells or
proposes to sell such Restricted Portion to any person other than Buyer or its
Affiliates (a “Third-Party Buyer”), then Seller shall provide Buyer with written
notice (the “Seller Notice”) of such sale at least ninety (90) days prior to the
closing of such sale or proposed sale, which Seller Notice shall describe in
reasonable detail the proposed sale, including the nature of the transfer, the
proposed price of such sale and any other material terms thereof. Following
receipt by Buyer of such Seller Notice, Buyer shall have the option to purchase
the Restricted Portion upon the same terms and conditions specified in the
Seller Notice which option it may exercise by delivering Seller written notice
thereof (the “Buyer Notice”) within forty-five (45) days after its receipt of
Seller Notice. If Buyer provides Seller with the Buyer Notice in the required
time period, then Seller and Buyer shall take all commercially reasonable
actions as are necessary to consummate the sale of the Restricted Portion to
Buyer on terms consistent with the Seller Notice. In the event Buyer fails to
provide the Buyer Notice to Seller in the required time period, then Seller or
its applicable Affiliate may consummate the proposed sale of the Restricted
Portion with the Third Party Buyer, but only on terms and conditions that are
not materially different from the terms and conditions set forth in the Seller
Notice. If Buyer fails to exercise its option following receipt of the Seller
Notice, Seller or its applicable Affiliate may not consummate a sale of the
Restricted Portion to any Person on terms that are materially different from the
terms in the Seller Notice without again complying with terms of this Section
and providing a new Seller Notice to Buyer regarding such revised terms.
Notwithstanding the foregoing, any failure of Buyer to exercise its option to
purchase the Restricted Portion shall not relieve Seller of its obligation to
sell the Restricted Portion or cease all Restricted Business it is conducting as
a result of such Acquisition within two-hundred seventy (270) days following the
consummation of such Acquisition (or, if Buyer shall have delivered the Buyer
Notice, within the later of (y) two-hundred seventy (270) days following the
consummation of such Acquisition or (z) sixty (60) days after Buyer and Seller
have terminated negotiations regarding the purchase of the Restricted Portion by
Buyer).
Flowserve GSG Asset Purchase Agreement

-48-



--------------------------------------------------------------------------------



 



     (iv) The Seller will not, for a period of five (5) years following the
Closing Date without the prior written consent of the Buyer, either alone or in
conjunction with any other Person, directly or indirectly, or through its
present or future Affiliates, solicit (other than a solicitation by general
advertisement) any person who is an employee of the Buyer or any of its
Affiliates who is engaged primarily in the Business, to terminate his or her
employment with the Buyer or such Affiliate.
     (v) The Seller acknowledges that the covenants of the Seller set forth in
this Section 5(l), are an essential element of this Agreement and that any
breach by the Seller of any provision of this Section 5(l),will result in
irreparable injury to the Buyer. The Seller acknowledges that in the event of
such a breach, in addition to all other remedies available at law, the Buyer
shall be entitled to equitable relief, including injunctive relief, and an
equitable accounting of all earnings, profits or other benefits arising
therefrom, as well as such other damages as may be appropriate. The Seller has
independently consulted with its counsel and after such consultation agrees that
the covenants set forth in this Section 5(l) are reasonable and proper to
protect the legitimate interest of the Buyer.
     (vi) If a court of competent jurisdiction determines that the character,
duration or geographical scope of the provisions of this Section 5(l) are
unreasonable, it is the intention and the agreement of the parties that these
provisions shall be construed by the court in such a manner as to impose only
those restrictions on the Seller’s conduct that are reasonable in light of the
circumstances and as are necessary to assure to the Buyer the benefits of this
Agreement. If, in any judicial proceeding, a court shall refuse to enforce all
of the separate covenants of this Section 5(l), because taken together they are
more extensive than necessary to assure to the Buyer the intended benefits of
this Agreement, it is expressly understood and agreed by the parties that the
provisions hereof that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding, shall be deemed eliminated from
this Agreement.
     (m) No Solicitation. The Buyer will not, for a period of 30 months
following the Closing Date, without the prior written consent of the Seller,
either alone or in conjunction with any other Person, directly or indirectly, or
through its present or future Affiliates, solicit (other than a solicitation by
general advertisement) any person who is an employee of the Seller or any of its
Affiliates, at the date hereof or at any time hereafter that precedes the
Closing to terminate his or her employment with the Seller or such Affiliate,
except as expressly permitted or required by Section 5(f) of this Agreement. The
Buyer agrees that any remedy at law for any breach by the Buyer of this Section
5(m) would be inadequate, and that the Seller would be entitled to injunctive
relief in such a case. If it is ever held that this restriction on the Buyer is
too onerous and is not necessary for the protection of the Seller, the Buyer
agrees that any court of competent jurisdiction may impose such lesser
restrictions that such court may consider to be necessary or appropriate
properly to protect the Seller.
     (n) Bulk Transfer Laws; Payment of Liabilities. The Buyer hereby waives
compliance by the Seller with the provisions of any so-called “bulk transfer
laws” of any jurisdiction in connection with the sale of the Transferred Assets
to the Buyer. Seller shall, and
Flowserve GSG Asset Purchase Agreement

-49-



--------------------------------------------------------------------------------



 



shall cause its Affiliates to, pay or otherwise satisfy in the ordinary course
of business all of its liabilities and obligations associated with or affecting
the Business or the Transferred Assets.
     (o) Public Announcements. On and after the date hereof and through the
Closing Date, the parties shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
or the transactions contemplated hereby, and neither party shall issue any press
release or make any public statement prior to obtaining the other party’s
written approval, which approval shall not be unreasonably withheld, except that
no such approval shall be necessary to the extent disclosure may be required by
applicable Law or any listing agreement of either party hereto.
     (p) Real Estate Matters.
     (i) Maintenance and Operation. Until Closing, Seller will (a) maintain the
Real Property and the improvements located thereon as they existed on the date
hereof, except for reasonable wear, tear and casualty damage; (b) operate the
improvements on the Real Property in the same manner as they were operated on
the date hereof; and (c) comply with all contracts and governmental regulations
affecting the Real Property. Until the Closing, Seller will not enter into,
amend, or terminate any contract that affects the Real Property other than in
the ordinary course of operating the Real Property.
     (ii) Casualty Damage. Seller will notify Buyer promptly after discovery of
any casualty damage to the improvements or fixtures on the Real Property. Seller
will use commercially reasonable efforts to repair the damaged improvements and
fixtures for any Real Property prior to Closing. If Seller is unable to fully
repair the damaged improvements and fixtures prior to Closing, and the Closing
occurs, Seller will (a) convey the affected Real Property (including its or its
Affiliates leasehold interest in any Leased Real Property) to Buyer in its
damaged condition, (b) assign to Buyer all of Seller’s rights under any property
insurance policies covering such Real Property, (c) pay to Buyer the amount of
the deductibles and coinsurance provisions under any insurance policies covering
the Real Property, but not in excess of the cost to repair the casualty damage
and less any amounts previously paid by Seller to repair the Real Property, and
(d) cooperate with Buyer to provide Buyer with access to and use of facilities
that are equivalent to the damaged facility until such time as the repair can be
completed. If Seller has not insured (or has “self-insured”) the affected Real
Property and the Closing occurs, the Purchase Price will be reduced by the cost
to repair the casualty damage.
     (iii) Condemnation. Seller will notify Buyer promptly after Seller receives
notice that any part of any Real Property has been or is threatened to be
condemned or otherwise taken by a Governmental Authority.
     (iv) Income and Expenses. Income and expenses pertaining to ownership and
operation of the Real Property, including rental payments on the Leased Real
Property and real property Taxes, will be prorated as of the Closing Date on an
accrual basis and paid at Closing as a credit or debit adjustment to the
Purchase Price. Invoices that are received after Closing for operating expenses
incurred on or before the Closing Date and
Flowserve GSG Asset Purchase Agreement

-50-



--------------------------------------------------------------------------------



 



not adjusted at Closing will be prorated between the parties as of the Closing
Date, and Seller will pay its share within ten (10) days of notice of Buyer’s
invoice. Real property Taxes for the purposes of calculating this pro-ration
shall be based on the assessed Taxes with respect to the Real Property for the
year if known as of the Closing Date and otherwise shall be based on the
assessed Taxes with respect to the Real Property for the immediately preceding
year.
     (v) Post-Closing Adjustments. If errors in the prorations made pursuant to
this Section at Closing are identified within ninety (90) days after Closing,
Seller and Buyer will make post-closing adjustments to correct the errors within
fifteen (15) days of receipt of notice of the errors.
     (vi) Belgian Subleases. As soon as reasonably practicable following the
Closing, Flowserve Belgium and Furmanite GSG BVBA shall enter into (A) a
sublease agreement for a term of less than one year regarding the Location in
Lokeren, Belgium, (B) a sublease agreement for a term of less than one year
regarding the premises located at Unit C at the Location in Antwerp, Belgium,
and (C) a sublease agreement for a term of less than one year regarding the use
of ten (10) parking spaces at the premises located at Goteborgweg 2, Antwerp,
Belgium. Seller shall, and shall cause Flowserve Belgium to, use commercially
reasonable efforts to obtain any consent required to allow Flowserve Belgium and
Furmanite GSG BVBA to enter into such sublease agreements. Such sublease
agreements shall be in form and substance reasonably satisfactory to Buyer and
Seller.
     (q) No Negotiation. Until such time as this Agreement shall be terminated
pursuant to Section 9(a), Seller shall not, nor shall it cause or permit any of
its Affiliates or Representatives to, directly or indirectly solicit, initiate,
encourage or entertain any inquiries or proposals from, discuss or negotiate
with, provide any nonpublic information to or consider the merits of any
inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction for the Business or a sale of all or any
material portion of the Transferred Assets (other than sales of inventory in the
ordinary course of business). Seller shall notify Buyer of any such inquiry or
proposal within twenty-four (24) hours of receipt or awareness of the same by
Seller or any of its Affiliates or Representatives. Promptly following execution
of this Agreement, Seller shall (i) terminate access to any electronic or other
data rooms for persons other than Buyer or its Representatives and (ii) request
each Person to whom it has previously provided such access or to whom it has
provided non-public information concerning the Business to return any such
information, or confirm the destruction of such information in writing.
     (r) Access and Environmental Investigation.
     (i) Between the date of this Agreement and the Closing Date, and upon
reasonable advance notice received from Buyer, Seller shall (i) afford Buyer and
its Representatives (collectively, “Buyer Group”) reasonable access to Seller’s
personnel, properties, contracts, Environmental Permits, books and records and
other documents and data related to the Business and the Transferred Assets as
they pertain to environmental
Flowserve GSG Asset Purchase Agreement

-51-



--------------------------------------------------------------------------------



 



matters or Environmental Liabilities, such rights of access to be exercised in a
manner that does not unreasonably interfere with the operations of Seller;
(ii) furnish Buyer Group with copies of all such environmental books and records
and other existing documents and data related to the environmental aspects of
the Business and the Transferred Assets as Buyer may reasonably request; and
(iii) otherwise cooperate and assist, to the extent reasonably requested by
Buyer, with Buyer’s investigation of the properties, assets and environmental
condition related to the Business and the Transferred Assets. In addition, Buyer
shall have the right to have the Facilities inspected by Buyer Group, at Buyer’s
sole cost and expense, for purposes of determining the physical condition and
legal characteristics of the Facilities.
     (ii) Buyer agrees to use Environmental Resources Management as its
environmental consultant (hereinafter the “Environmental Consultant”) to conduct
Phase I Site Assessment (“Phase I ESA”) on the Facilities listed on
Schedule 5(s)(ii), with the cost to conduct such Phase I ESAs being borne solely
by Buyer. Buyer shall have the right to be present during any environmental
assessment of the Transferred Assets. Buyer shall maintain, and shall cause its
officers, employees, Representatives, consultants and advisors to maintain, all
information obtained by Buyer pursuant to any environmental assessment or other
due diligence activity as strictly confidential, unless disclosure of any facts
discovered through such environmental assessment is required under any
Environmental Laws. In the event that any necessary disclosures under applicable
Environmental Laws are required with respect to matters discovered by any
environmental assessment conducted by, for or on behalf of Buyer, Buyer agrees
that Seller shall be the responsible party for disclosing such matters to the
appropriate Governmental Authorities, unless Buyer is required by applicable
Environmental Laws to make such disclosure, in which case Buyer shall so notify
Seller and allow Seller a reasonable time to prepare such disclosure.
     (iii) Subject to Section 5(r)(i) and Section 5(r)(iv) and upon reasonable
prior notice, Seller shall permit Buyer Group to consult with Seller’s employees
during reasonable business hours (including 8:00 a.m. to 6:00 p.m., Monday
through Friday) and to conduct, at Buyer’s sole risk and expense, any other
environmental inspections of the Transferred Assets and to examine the
environmental records at such Transferred Assets. Seller shall also coordinate
with Buyer to allow site visitors and inspections on Saturdays to the reasonable
extent such access can be made available. Buyer agrees to protect, defend,
indemnify and hold the Seller Indemnified Parties harmless from and against any
and all Environmental Liabilities occurring on or to the Transferred Assets
caused by the acts or omissions of Buyer Group in connection with any due
diligence conducted by the Buyer Group, including any site visits and
environmental sampling. Buyer Group agrees to comply fully with all rules,
regulations and instructions issued by Seller (to the extent reasonable notice
thereof has been given to Buyer Group) regarding Buyer’s actions while upon,
entering or leaving any Facility, including any insurance requirements that the
Seller may reasonably impose on contractors authorized to perform work on any
property owned or operated by Seller.
Flowserve GSG Asset Purchase Agreement

-52-



--------------------------------------------------------------------------------



 



     (iv) Buyer shall not be entitled to perform any environmental diligence
beyond a Phase I ESA, nor any surface or subsurface investigation or invasive or
destructive sampling (hereinafter a “Phase II ESA”), without the prior written
consent of Seller, which consent shall not be unreasonably withheld or delayed.
Any Phase II ESAs will be conducted at FWW’s sole cost and expense. Seller shall
have the right to be present during any environmental assessment of the
Transferred Assets. Buyer shall furnish Seller with copies all Phase I and Phase
II ESA reports and all other environmental reports obtained by, or prepared by
or for Buyer and its respective agents in connection with any of the foregoing
inspections. All such environmental reports shall be deemed to be confidential
and will be held in confidence in accordance with the terms of this Agreement.
     (s) UK Contracts. Within thirty (30) days following the Closing Date, IPSCO
shall provide notice in the form attached hereto as Exhibit L to each IPSCO
customer who has an outstanding contract related to the Business.
     (t) Netherlands Contracts. Within thirty (30) days following the Closing
Date, Flowserve Netherlands shall provide notice in the form attached hereto as
Exhibit M to each Flowserve Netherlands customer who has an outstanding contract
related to the Business.
6. TAX MATTERS
     (a) Purchase Price Allocation.
     (i) The Buyer and the Seller shall use reasonable commercial efforts to
agree upon an allocation of the Purchase Price (plus other capitalized costs,
including the amount of Assumed Liabilities that are liabilities for U.S.
federal income tax purposes) among the Transferred Assets (the “Allocation”),
consistent with the principles set forth in Schedule 6(a) and Section 1060 of
the Code and the Treasury Regulations thereunder, within a reasonable amount of
time following the Closing Date. The Buyer shall provide a proposed Allocation
to the Seller within one-hundred twenty (120) days following the Closing Date.
The Seller shall propose any changes to the Allocation within thirty (30) days
thereafter, together with a reasonably detailed explanation of the reasons
therefor. The Buyer and the Seller will negotiate in good faith to resolve any
disputed items, and if the Buyer and the Seller are unable to agree on the
Allocation within thirty (30) days following delivery of the Seller’s proposed
changes, then the dispute will be arbitrated by an independent third party,
whose determination shall be conclusive and binding on the parties for all
purposes.
     (ii) Each of the Seller and the Buyer shall timely file IRS Form 8594 and
all other federal, state, local and foreign Returns in accordance with the
Allocation. Neither the Seller nor the Buyer nor any of their respective
Affiliates or Representatives shall take any position on any Return that is
inconsistent with the Allocation. Buyer and Seller each agree to promptly
provide the other party with any additional information as so adjusted required
to complete IRS Form 8594.
Flowserve GSG Asset Purchase Agreement

-53-



--------------------------------------------------------------------------------



 



     (b) Transfer Taxes. The Buyer shall pay all sales, transfer, value added
(to the extent not creditable) or similar Taxes and all recording and filing
fees and other similar costs (other than filing fees in connection with the
release of any Encumbrances affecting the Transferred Assets) that may be
imposed, assessed or payable by reason of the sales, transfers, leases, rentals,
licenses, assignments and assumption of liabilities, if any, required for
performance under this Agreement and the Ancillary Agreements (collectively,
“Transfer Taxes”). The Buyer and the Seller shall cooperate in timely making and
filing all filings, Returns, reports and forms as may be required with respect
to any Transfer Taxes. The Buyer and the Seller shall use commercially
reasonable efforts to avail themselves of any available exemptions or other
opportunities to reduce or eliminate any such Transfer Taxes or fees.
Notwithstanding any other provision hereof, Seller shall be responsible for
income and capital gains Taxes or franchise or other Taxes based on overall
gross or net income of Seller from the sale of the Transferred Assets.
     (c) Property Taxes. With respect to real, personal and intangible property
Taxes imposed on the Transferred Assets for a Straddle Period, the portion of
such property Taxes that are treated as Retained Taxes for which Seller is
liable under this Agreement shall be equal to the amount of such property Taxes
multiplied by a fraction, the numerator of which is the number of days in such
Straddle Period that includes and ends on the Closing Date and the denominator
of which is the number of days in such Straddle Period. Liability for the
remainder of such property Taxes shall be borne by the Buyer. The party paying
such liability to the Taxing Authority shall provide proof of such payment and a
schedule setting out in reasonable detail the amount of the other party’s
liability. Such other party shall promptly pay the other the amount of such
liability following notice and demand therefor adjusted for Taxes borne by such
other Party through Section 5(p)(iv).
     (d) Cooperation. The Buyer and the Seller shall cooperate fully with
respect to all Tax matters and shall keep each other promptly apprised of any
Tax audit or other controversy that may affect the other or reasonably could be
expected to result in an indemnification obligation hereunder.
     (e) Tax Indemnity. From and after the Closing, the Seller shall be
responsible for, shall pay or cause to be timely paid, and shall indemnify,
defend and hold harmless the Buyer and its Affiliates from and against any and
all Losses resulting from:
     (i) any and all Retained Taxes;
     (ii) a breach of any of the representations or warranties contained in
Section 3(n) hereof; and
     (iii) any breach or nonperformance of any covenant or agreement of the
Seller or any of its Affiliates that relates to Taxes.
     The indemnification obligations of the Seller contained in this Article 6
are separate and apart from the obligations of the Seller contained in Article 8
and except as set forth in Section 8(a)(iii) and 8(d)(iii) are not subject to
the limitations contained in Article 8.
Flowserve GSG Asset Purchase Agreement

-54-



--------------------------------------------------------------------------------



 



7. CONDITIONS TO CLOSING
     (a) General Conditions. The respective obligations of the Buyer and the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by either party in its sole discretion (provided that such
waiver shall only be effective as to the obligations of such party):
     (i) No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) that
is then in effect and that enjoins, restrains, makes illegal or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.
     (ii) Any waiting period (and any extension thereof) under the HSR Act
applicable to the transactions contemplated by this Agreement and the Ancillary
Agreements shall have expired or shall have been terminated. All other material
consents of, or registrations, declarations or filings with, any Governmental
Authority legally required for the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements shall have been obtained or
filed.
     (iii) There shall not have been commenced or threatened in writing against
Buyer, or against any Affiliate of Buyer, any Action (a) involving any challenge
to, or seeking damages or other relief in connection with, any of the
transactions contemplated by this Agreement or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the material transactions contemplated by this
Agreement.
     (b) Conditions to Obligations of the Seller. The obligations of the Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Seller in its sole
discretion:
     (i) The representations and warranties of the Buyer contained in this
Agreement or any Ancillary Agreement or any certificate delivered pursuant
hereto shall be true and correct in all material respects both when made and as
of the Closing Date, or in the case of representations and warranties that are
made as of a specified date, such representations and warranties shall be true
and correct in all material respects as of such specified date (in each case,
without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Material Adverse Effect” set forth therein).
The Buyer shall have performed all obligations and agreements and complied with
all covenants and conditions required by this Agreement or any Ancillary
Agreement to be performed or complied with by it prior to or at the Closing. The
Seller shall have received from the Buyer a certificate to the effect set forth
in the preceding sentences, signed by a duly authorized officer thereof.
Flowserve GSG Asset Purchase Agreement

-55-



--------------------------------------------------------------------------------



 



     (ii) The Seller shall have received an executed counterpart of each of the
Ancillary Agreements, signed by each party other than the Seller, and Buyer
shall have delivered to Seller each of the items to be delivered under
Section 2(g)(iii).
     (c) Conditions to Obligations of the Buyer. The obligations of the Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Buyer in its sole
discretion:
     (i) The representations and warranties of the Seller contained in this
Agreement or any Ancillary Agreement or any certificate delivered pursuant
hereto shall be true and correct in all material respects both when made and as
of the Closing Date, or in the case of representations and warranties that are
made as of a specified date, such representations and warranties shall be true
and correct in all material respects as of such specified date (in each case,
without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Material Adverse Effect” set forth therein).
The Seller shall have performed all obligations and agreements and complied with
all covenants and conditions required by this Agreement or any Ancillary
Agreement to be performed or complied with by it prior to or at the Closing. The
Buyer shall have received from the Seller a certificate to the effect set forth
in the preceding sentences, signed by a duly authorized officer thereof.
     (ii) The Buyer shall have received an executed counterpart of each of the
Ancillary Agreements, signed by each party other than the Buyer, and Seller
shall have delivered to Buyer each of the items to be delivered under
Section 2(g)(ii).
     (iii) Each of the Material Consents shall have been obtained and Seller
shall have provided evidence of the same reasonably satisfactory to Buyer.
     (iv) Seller shall have obtained the release of any Encumbrances on or
affecting the Transferred Assets, other than Permitted Encumbrances, and Seller
shall have provided evidence of the same reasonably satisfactory to Buyer.
     (v) Buyer shall have received evidence reasonably satisfactory to Buyer
that Employee Plans covering any Non-U.S. Business Employees have no funding
deficiencies as of the Closing Date and that all notice, information and
consultation requirements relating to any Non-U.S. Business Employees have been
fulfilled and completed to the reasonable satisfaction of Buyer.
8. INDEMNIFICATION
     (a) Survival of Representations, Warranties and Covenants. The
representations and warranties of the Seller and the Buyer contained in this
Agreement, any Ancillary Agreement and any certificate delivered pursuant hereto
shall survive the Closing for a period of twelve months after the Closing Date,
except (i) the representations and warranties contained in Sections 3(a), 3(b),
3(d)(i), 3(l)(i), 3(p), 4(a), 4(b) and 4(d) hereof shall not expire, (ii) the
Flowserve GSG Asset Purchase Agreement

-56-



--------------------------------------------------------------------------------



 



representations and warranties contained in Section 3(q)(ii) shall survive the
Closing for a period of three years after the Closing Date, and (iii) all
representations and warranties regarding Taxes shall survive until the
expiration of the applicable limitation period within which any assessment,
reassessment or other determination of an amount owing can be made. The
covenants and agreements of the Seller Entities and the Buyer Entities contained
in this Agreement shall survive the Closing for a period of twelve months after
the Closing Date, except for those covenants and agreements that by their terms
contemplate performance in whole or in part after the Closing, which shall
remain in full force and effect for a period of twelve months following the date
by which such covenant or agreement is required to be performed, and except for
the covenants and agreements contained in Article 2, which shall remain in full
force and effect for a period of 2 years following the Closing.
     (b) Indemnification by the Seller. The Seller shall save, defend, indemnify
and hold harmless the Buyer, and any officer, director, employee, agent and
Affiliate of the Buyer (collectively, the “Buyer Indemnified Parties”) from and
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, costs and expenses (including reasonable
attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (hereinafter collectively,
“Losses”) to the extent arising out of or resulting from:
     (i) any breach of any representation or warranty made by the Seller
contained in this Agreement, any Ancillary Agreement, or any certificate
delivered pursuant hereto;
     (ii) any breach of any covenant or agreement by the Seller contained in
this Agreement, or any Ancillary Agreement; and
     (iii) any Excluded Liability;
provided, however, that with respect to a breach of the representation and
warranty contained in Section 3(r) regarding internal accounting controls and
procedures, “Losses” shall not include any costs incurred by a Buyer Indemnified
Party in implementing remedial internal control systems and procedures following
the Closing Date.
     (c) Indemnification by the Buyer and FWW. The Buyer and FWW (together, the
“Buyer Indemnitors”), jointly and severally, shall save, defend, indemnify and
hold harmless the Enumerated Seller Entities, and any officer, director,
employee, agent and Affiliate of the Enumerated Seller Entities (collectively,
the “Seller Indemnified Parties”) from and against any and all Losses to the
extent arising out of or resulting from:
     (i) any breach of any representation or warranty made by the Buyer
contained in this Agreement, any Ancillary Agreement, or any certificate
delivered pursuant hereto;
     (ii) any breach of any covenant or agreement by the Buyer contained in this
Agreement or any Ancillary Agreement;
     (iii) any Assumed Liability; and
Flowserve GSG Asset Purchase Agreement

-57-



--------------------------------------------------------------------------------



 



     (iv) any non-compliance with any “bulk transfer laws”.
     (d) Procedures.
     (i) In order for a Buyer Indemnified Party or Seller Indemnified Party (the
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a Loss or a claim or
demand made by any Person (other than another party to this Agreement or an
Affiliate of such other party) against the Indemnified Party (a “Third Party
Claim”), such Indemnified Party shall deliver notice thereof to the party
against whom indemnity is sought (the “Indemnifying Party”) promptly after
receipt by such Indemnified Party of written notice of the Third Party Claim,
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known) and such other information with respect thereto as the
Indemnifying Party may reasonably request. The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Article 8 except to the extent that the Indemnifying Party is
prejudiced by such failure.
     (ii) The Indemnifying Party shall have the right, upon written notice to
the Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in but not control the defense thereof, and the fees and expenses of
such counsel shall be at the sole expense of the Indemnified Party. If the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Whether or not the Indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, or offer to settle, compromise or
discharge, such Third Party Claim without the Indemnifying Party’s prior written
consent.
     (iii) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and such other information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article 8 except to the extent that the Indemnifying
Party is prejudiced by such failure. The Indemnified Party shall reasonably
cooperate and
Flowserve GSG Asset Purchase Agreement

-58-



--------------------------------------------------------------------------------



 



assist the Indemnifying Party in determining the validity of any claim for
indemnity by the Indemnified Party and in otherwise resolving such matters. Such
assistance and cooperation shall include providing reasonable access to and
copies of information, records and documents relating to such matters,
furnishing employees to assist in the investigation, defense and resolution of
such matters and providing reasonable legal and business assistance with respect
to such matters.
     (e) Limits on Indemnification.
     (i) No claim may be asserted against any party for breach of any
representation, warranty or covenant contained herein, unless written notice of
such claim is received by such party, describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim on or prior
to the date on which the representation, warranty or covenant on which such
claim is based ceases to survive as set forth in Section 8(a), in which case
such representation, warranty or covenant shall survive as to such claim until
such claim has been finally resolved.
     (ii) Notwithstanding anything to the contrary contained in this Agreement
(other than the Working Capital Amount adjustment set forth in Section 2(h)):
(u) the Seller shall not be liable to any Buyer Indemnified Party for any claim
for indemnification unless and until the aggregate amount of indemnifiable
Losses that may be recovered from the Seller under this Article 8 equals or
exceeds $500,000 (the “Deductible”), in which case the Seller shall be liable
only for the Losses in excess of such amount; (v) the maximum aggregate amount
of indemnifiable Losses which may be recovered by the Buyer Indemnified Parties
shall be an amount equal to $6,000,000 (the “Indemnification Cap”); (w) the
Buyer Indemnitors shall not be liable to any Seller Indemnified Party for any
claim for indemnification unless and until the aggregate amount of indemnifiable
Losses that may be recovered from the Buyer Indemnitors under this Article 8
equals or exceeds the Deductible, in which case the Buyer Indemnitors shall be
liable only for the Losses in excess of such amount, and (x) the maximum
aggregate amount of indemnifiable Losses which may be recovered by the Seller
Indemnified Parties shall be an amount equal to the Indemnification Cap.
Notwithstanding the foregoing, (A) any claim of indemnification for any breach
of representations and warranties contained in Sections 3(a), 3(b), 3(d)(i),
3(l)(i), 3(n), 3(p), 3(q)(ii), 4(a), 4(b) and 4(d) shall not be subject to the
Indemnification Cap; (B) any claim of indemnification for (1) any breach of a
covenant contained in Section 5(e), 5(f)(i), 5(f)(iii), 5(f)(v), 5(f)(vi) 5(k),
5(l), 5(p)(iv), 5(p)(v), 5(q), Article 6, or Article 8, (2) the Excluded
Liabilities or (3) the Assumed Liabilities, shall not be subject to the
Indemnification Cap or the Deductible; (C) any claim for indemnification for any
breach of a covenant contained in Article 2 shall not be subject to the
Indemnification Cap or the Deductible, and (D) if prior to Closing Seller
amends, changes or supplements its Disclosure Schedules with regard to a fact,
change, event, occurrence, circumstance or other matter requiring such
amendment, change or supplement under Section 5(c) (a “Schedule Update Matter”),
and the Closing occurs, Seller shall not be obligated to indemnify any Buyer
Indemnified Party with respect to any Loss resulting from a breach of a
representation or warranty by a Seller Entity as a result of such
Schedule Update Matter
Flowserve GSG Asset Purchase Agreement

-59-



--------------------------------------------------------------------------------



 



to the extent such Schedule Update Matter is disclosed in such amended, changed
or supplemented Disclosure Schedules.
     (iii) For all purposes of this Article 8, “Losses” shall be net of (A) any
insurance or other recoveries sought and actually paid to the Indemnified Party
or its Affiliates in connection with the facts giving rise to the right of
indemnification and (B) any Tax benefit available to such Indemnified Party or
its Affiliates arising in connection with the accrual, incurrence or payment of
any such Losses (including, without limitation, the net present value of any Tax
benefit arising in subsequent taxable years).
     (iv) The Buyer and the Seller shall cooperate with each other with respect
to resolving any claim or liability with respect to which one party is obligated
to indemnify the other party hereunder, including by making commercially
reasonably efforts to mitigate or resolve any such claim liability. In the event
that the Buyer or the Seller shall fail to make such commercially reasonably
efforts to mitigate or resolve any claim or liability, then notwithstanding
anything else to the contrary contained herein, the other party shall not be
required to indemnify any person for any loss, liability, claim, damage or
expense that could reasonably be expected to have been avoided if the Buyer or
the Seller, as the case may be, had made such efforts.
     (f) Assignment of Claims. If any Buyer Indemnified Party receives any
payment from the Seller in respect of any Losses pursuant to Section 8(b) and
the Buyer Indemnified Party could have recovered all or a part of such Losses
from a third party (a “Potential Contributor”) based on the underlying claim
asserted against the Seller, the Buyer Indemnified Party shall assign, on a
non-recourse basis and without any representation or warranty, such of its
rights to proceed against the Potential Contributor as are necessary to permit
the Seller to recover from the Potential Contributor the amount of such payment.
Any payment received in respect of such claim shall be distributed, (A) first to
the Buyer Indemnified Party in the amount of any deductible or similar amount
required to be paid by the Buyer Indemnified Party prior to the Seller being
required to make any payment to the Buyer Indemnified Party, (B) second to the
Seller in an amount equal to the aggregate payments made by the Seller to the
Buyer Indemnified Party in respect of such claim, plus costs and expenses
incurred in investigating, defending or otherwise incurred in connection with
addressing such claim and (C) the balance, if any, to Seller.
     (g) Exclusivity. Except for the indemnification and other remedies provided
for in Section 2(h), Section 5(b)(ii), Section 5(b)(iii), Section 5(l),
Section 5(m), Article 6, and Section 10(m), each of the Buyer Entities and each
of the Enumerated Seller Entities further acknowledge and agree that, should the
Closing occur, its sole and exclusive remedy with respect to any and all claims
relating to this Agreement, the Business, the Transferred Assets, the Excluded
Assets, the Assumed Liabilities, the Excluded Liabilities or the transactions
contemplated hereby (other than claims of, or causes of action arising from,
fraud) shall be pursuant to the indemnification provisions set forth in this
Article 8. Notwithstanding the generality of the foregoing and for the avoidance
of doubt, except as set forth in Section 2(d)(iii) hereof, the Buyer Entities on
behalf of their Affiliates, successors and assigns acknowledge and agree that no
Enumerated Seller Entity, its Affiliates, successors or assigns shall have any
Flowserve GSG Asset Purchase Agreement

-60-



--------------------------------------------------------------------------------



 



responsibility for, and the Buyer Entities hereby release Seller from, any
Environmental Liabilities (whether by statute, at common law or otherwise)
present on, at, or underlying the Transferred Assets on or prior to the Closing
Date, including but not limited to claims made under CERCLA, RCRA or any similar
state law or regulations promulgated thereto.
     (h) Treatment of Losses. For all Tax purposes, the Buyer and the Seller
agree to treat (and shall cause each of their respective Affiliates to treat)
any indemnity payment under this Agreement as an adjustment to the Purchase
Price.
9. TERMINATION, AMENDMENT AND WAIVER
     (a) Termination. This Agreement may be terminated at any time prior to the
Closing:
     (i) by mutual written consent of the Buyer and the Seller;
     (ii) (x) by the Seller, if the Buyer breaches or fails to perform in any
respect any of its representations, warranties or covenants contained in this
Agreement or any Ancillary Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 7(b),
(B) cannot be or has not been cured within thirty (30) days following delivery
of written notice of such breach or failure to perform and (C) has not been
waived by the Seller or (y) by the Buyer, if the Seller breaches or fails to
perform in any respect any of its representations, warranties or covenants
contained in this Agreement or any Ancillary Agreement and such breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 7(c), (B) cannot be or has not been cured within thirty (30) days
following delivery of written notice of such breach or failure to perform and
(C) has not been waived by the Buyer;
     (iii) (x) by the Seller, if any of the conditions set forth in Section 7(a)
or Section 7(b) shall have become incapable of fulfillment prior to the
Termination Date or (y) by the Buyer, if any of the conditions set forth in
Section 7(a) or Section 7(c) shall have become incapable of fulfillment prior to
the Termination Date; provided, that the right to terminate this Agreement
pursuant to this Section 9(a)(iii) shall not be available if the failure of the
party so requesting termination to fulfill any obligation under this Agreement
shall have been the cause of the failure of such condition to be satisfied on or
prior to such date;
     (iv) by either the Seller or the Buyer if the Closing shall not have
occurred by December 31, 2005 (the “Termination Date”);
     (v) by either the Seller or the Buyer in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; provided, that the party so requesting termination
shall have complied with Section 5(h); or
Flowserve GSG Asset Purchase Agreement

-61-



--------------------------------------------------------------------------------



 



     (vi) by Buyer upon the occurrence of a Material Adverse Effect.
The party seeking to terminate this Agreement pursuant to this Section 9(a)
(other than Section 9(a)(i)) shall give prompt written notice of such
termination to the other party.
     (b) Effect of Termination. In the event of termination of this Agreement as
provided in Section 9(a), this Agreement shall forthwith become null and void
and there shall be no liability on the part of either party except (A) for the
provisions of Sections 3(p) and 4(d) relating to broker’s fees and finder’s
fees, Section 5(g) relating to confidentiality, Section 5(o) relating to public
announcements, Section 10(a) relating to fees and expenses, Section 10(d)
relating to notices, Section 10(g) relating to third-party beneficiaries,
Section 10(h) relating to governing law, Section 10(i) relating to dispute
resolution, Section 10(m) relating to enforcement, Section 10(p) relating to
waiver of jury trial, Section 10(t) relating to waiver of consequential damages,
and this Section 9(b), (B) that nothing herein shall relieve either party from
liability for any breach of this Agreement or any agreement made as of the date
hereof or subsequent thereto pursuant to this Agreement.
10. GENERAL PROVISIONS
     (a) Fees and Expenses. Except as otherwise provided herein, all fees and
expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by the other.
     (b) Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing signed on behalf of each party and otherwise as
expressly set forth herein.
     (c) Waiver. No failure or delay of either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.
     (d) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (A) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (B) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (C) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.
Flowserve GSG Asset Purchase Agreement

-62-



--------------------------------------------------------------------------------



 



All notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
          (i)     if to the Seller, to:
Flowserve US Inc.
5215 N. O’Connor Blvd., Suite 2300
Irving, Texas 75039
Attention: Ronald F. Shuff
Facsimile: (972) 443-6843
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201-6911
Attention: Charles Schwartz
Facsimile: (214) 571-2953
          (ii)    if to the Buyer or FWW, to:
Furmanite Worldwide, Inc.
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080
Attention: Jeff Chick
Facsimile: (972) 699-4025
with a copy (which shall not constitute notice) to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Thomas Hughes
Facsimile: (214) 855-8200
     (e) Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any
capitalized terms used in any Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation”, unless
otherwise specified.
Flowserve GSG Asset Purchase Agreement

-63-



--------------------------------------------------------------------------------



 



     (f) Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), any written amendments satisfying the requirements of Section 10(b)
hereof, the Ancillary Agreements (including the exhibits and schedules thereto)
and the Confidentiality Agreement constitute the entire agreement, and supersede
all prior written agreements, arrangements, communications and understandings
and all prior and contemporaneous oral agreements, arrangements, communications
and understandings among the parties with respect to the subject matter of this
Agreement. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning provided in this Agreement. In the event
of any conflict between the provisions of this Agreement (including the
Schedules and Exhibits hereto), on the one hand, and the provisions of the
Confidentiality Agreement or the Ancillary Agreements (including the schedules
and exhibits thereto), on the other hand, the provisions of this Agreement shall
control. Neither this Agreement nor any Ancillary Agreement shall be deemed to
contain or imply any restriction, covenant, representation, warranty, agreement
or undertaking of any party with respect to the transactions contemplated hereby
or thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder, and none shall be
deemed to exist or be inferred with respect to the subject matter hereof.
Notwithstanding any oral agreement of the parties or their Representatives to
the contrary, no party to this Agreement shall be under any legal obligation to
enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.
     (g) No Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each of the parties and their respective
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.
     (h) Governing Law. THIS AGREEMENT AND ALL DISPUTES OR CONTROVERSIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO THE LAWS OF ANY OTHER JURISDICTION THAT MIGHT
BE APPLIED BECAUSE OF THE CONFLICTS OF LAWS PRINCIPLES OF THE STATE OF TEXAS.
     (i) Dispute Resolution.
     (i) Except as set forth in Section 10(m), in the event of a dispute
relating to this Agreement, the parties shall make a good faith effort to
promptly settle any differences without resorting to arbitration. If settlement
of the dispute is not possible, any and all disputes shall be resolved by
arbitration. However, the party wishing to initiate arbitration shall give
thirty (30) days prior written notice to the other party. During this 30-day
period, senior management of the parties shall further attempt to resolve the
dispute. Any unresolved dispute arising out of or related to this Agreement,
Flowserve GSG Asset Purchase Agreement

-64-



--------------------------------------------------------------------------------



 



including its interpretation, validity, scope and enforceability, shall be
resolved by binding arbitration to be held exclusively in Dallas, Texas and such
arbitration shall be the parties’ exclusive remedy.
     (ii) Arbitration shall be conducted in accordance with the then existing
Commercial Dispute Resolution Procedures of the American Arbitration
Association. The arbitration shall be conducted by one arbitrator to be named by
the parties. Should the parties fail to agree as to the naming of such
arbitrator, the arbitrator shall be determined in accordance with the applicable
rules of the American Arbitration Association.
     (iii) The arbitrator shall decide each issue presented in writing. The
decision of the arbitrator shall be final and binding. The arbitrator shall
divide all costs in conducting the arbitration in the final award in accordance
with what is just and equitable under the circumstances. Except as otherwise
herein provided, each party shall bear the burden of its own counsel fees
incurred in connection with the arbitration proceedings under this Agreement.
     (iv) All information relating to or disclosed by any party in connection
with the arbitration of any dispute relating to this Agreement shall be treated
by the parties, their Representatives and the arbitrator as confidential
business information and no disclosure of such information shall be made by
either party or the arbitrator without the prior written consent of the party
furnishing such information in connection with the arbitration proceeding.
     (v) Judgment upon award rendered by the arbitrator may be entered in any
court having jurisdiction over the parties or their assets; or application may
be made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be. None of the parties to this Agreement shall be
liable for any punitive, incidental, consequential, special or indirect damages,
including business interruption, loss of future revenue, profits or income, or
loss of business reputation or opportunity arising out of or related to any
breach of this Agreement.
     (j) Disclosure Generally. The fact that any item of information is
disclosed in any Disclosure Schedule shall not be construed to mean that such
information is required to be disclosed by this Agreement. Such information and
the dollar thresholds set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
     (k) Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct
or indirect stockholder of the Seller or the Buyer or any officer, director,
employee, Representative or investor of either party hereto.
     (l) Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by
Flowserve GSG Asset Purchase Agreement

-65-



--------------------------------------------------------------------------------



 



operation of law or otherwise, by either party without the prior written consent
of the other party, which consent shall not be unreasonably withheld or delayed,
and any such assignment without such prior written consent shall be null and
void; provided, however, that the Buyer may assign this Agreement to any
Subsidiary of the Buyer without the prior consent of the Seller and; provided
further, that the Seller may assign any of its rights under this Agreement,
including the right to receive the Purchase Price, to one or more Affiliates of
the Seller without the consent of the Buyer and; provided still further, that no
assignment shall limit the assignor’s obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.
     (m) Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any Texas State or federal court sitting in the city of Dallas (or, if such
court lacks subject matter jurisdiction, in any appropriate Texas State or
federal court), this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties further hereby waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.
     (n) Currency. All references to “dollars” or “$” or “US$” in this Agreement
or any Ancillary Agreement refer to United States dollars, which is the currency
used for all purposes in this Agreement and any Ancillary Agreement.
     (o) Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     (p) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. Each party (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10(p).
Flowserve GSG Asset Purchase Agreement

-66-



--------------------------------------------------------------------------------



 



     (q) Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.
     (r) Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.
     (s) Time of Essence. Time is of the essence with regard to all dates and
time periods set forth or referred to in this Agreement.
     (t) No Consequential Damages. The parties hereto expressly acknowledge and
agree that no party hereto shall have any liability under any provision of this
Agreement for any punitive, incidental, consequential, special or indirect
damages, including business interruption, loss of future revenue, profits or
income, or loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement (other than in the case of fraud or willful
breach of this Agreement).
     (u) Disclaimer of Certain Warranties.
     (i) It is the explicit intent and understanding of each party hereto that
neither party hereto or any of such party’s Affiliates or Representatives is
making any representation or warranty whatsoever, oral or written, express or
implied, as to the accuracy or completeness of any information regarding the
Business, the Transferred Assets or the Assumed Liabilities, except as expressly
set forth in this Agreement, and neither party hereto is relying on any
statement, representation or warranty, oral or written, express or implied, made
by the other party hereto or such other party’s Affiliates or Representatives,
except for the representations and warranties expressly set forth in this
Agreement. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BUYER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE SELLER DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES RELATING TO THE
MAINTENANCE, REPAIR, CONDITION, DESIGN, PERFORMANCE OR MARKETABILITY OF ANY
TRANSFERRED ASSET, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
     (ii) None of the Seller, any of its Affiliates or any other Person shall
have or be subject to any liability to the Buyer or any other Person with
respect to any information, documents or materials furnished by the Seller, any
of its Affiliates or any of their respective Representatives to the Buyer,
including the Confidential Information Memorandum dated May 2005 prepared by
Robert W. Baird & Co. Incorporated and any information, documents or material
made available to the Buyer and its Representatives in certain “data rooms,”
management presentations or any other form in expectation of the transactions
contemplated hereby. Without limiting the generality of the foregoing, in
connection with the Buyer’s investigation of the Business, the Buyer has
received certain estimates, projections and other forecasts regarding the
Business and the Transferred Assets, including those contained in the
Confidential Information Memorandum dated
Flowserve GSG Asset Purchase Agreement

-67-



--------------------------------------------------------------------------------



 



May 2005 prepared by Robert W. Baird & Co. Incorporated, and the Buyer
acknowledges that (A) there are uncertainties inherent in attempting to make
such estimates, projections and other forecasts, (B) the Buyer is familiar with
such uncertainties, (C) that the Buyer is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all estimates, projections
and other forecasts so furnished to it (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts), and (D) the
Seller makes no representation or warranty with respect to such estimates,
projections and other forecasts (including the reasonableness of the assumptions
underlying such estimates, projections and forecasts).
     (v) No Presumption Against Drafting Party. Each of the Buyer and the Seller
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.
     (w) Submission to Jurisdiction. SUBJECT TO SECTION 10(i), EACH OF THE
PARTIES IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT HEREOF BROUGHT BY THE OTHER PARTY OR ITS SUCCESSORS OR ASSIGNS MAY BE
BROUGHT AND DETERMINED IN ANY TEXAS STATE OR FEDERAL COURT SITTING IN THE CITY
OF DALLAS, TEXAS (OR, IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, IN ANY
APPROPRIATE TEXAS STATE OR FEDERAL COURT), AND EACH OF THE PARTIES HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE AFORESAID COURTS FOR ITSELF AND
WITH RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, WITH REGARD TO ANY
SUCH ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (AND AGREES NOT TO COMMENCE ANY ACTION, SUIT OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS). EACH OF THE PARTIES FURTHER
AGREES TO ACCEPT SERVICE OF PROCESS IN ANY MANNER PERMITTED BY SUCH COURTS. EACH
OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION OR AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, (I) ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE LAWFULLY TO SERVE PROCESS, (II) THAT IT OR ITS PROPERTY IS EXEMPT OR
IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED
IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
AND (III) TO THE FULLEST EXTENT PERMITTED BY LAW, THAT (A) THE SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM,
Flowserve GSG Asset Purchase Agreement

-68-



--------------------------------------------------------------------------------



 



(B) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS.
[The remainder of this page is intentionally left blank.]
Flowserve GSG Asset Purchase Agreement

-69-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties listed below have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

                  ENUMERATED SELLER ENTITIES:       BUYER ENTITIES:
 
                FLOWSERVE US INC.       FURMANITE US GSG LLC
 
               
By:
  /s/ Ronald F. Shuff       By:   /s/ C. Jeffery Chick
 
               
Name:
  Ronald F. Shuff       Name:   C. Jeffery Chick
Title:
  President       Title:   President and Chief Executive Officer
 
                IPSCO (UK) LIMITED       FURMANITE GSG B.V.
 
               
By:
  /s/ John M. Nanos       By:   /s/ C. Jeffery Chick
 
               
Name:
  John M. Nanos       Name:   C. Jeffery Chick
Title:
  Director       Title:   Director A
 
                FLOWSERVE REPAIR & SERVICES B.V.       FURMANITE GSG BVBA
 
               
By:
  /s/ John M. Nanos       By:   /s/ C. Jeffery Chick
 
               
Name:
  John M. Nanos       Name:   C. Jeffery Chick
Title:
  Director       Title:   Manager A
 
                FLOWSERVE BELGIUM N.V.       FURMANITE WORLDWIDE, INC.
 
               
By:
  /s/ John M. Nanos       By:   /s/ C. Jeffery Chick
 
               
Name:
  John M. Nanos       Name:   C. Jeffery Chick
Title:
  Director       Title:   President and Chief Executive Officer
 
                FLOWSERVE MANAGEMENT COMPANY       FURMANITE GSG LIMITED
 
               
By:
  /s/ John M. Nanos       By:   /s/ C. Jeffery Chick
 
               
Name:
  John M. Nanos       Name:   C. Jeffery Chick
Title:
  Managing Trustee       Title:   Director
 
               
 
          By:   /s/ Howard C. Wadsworth
 
               
 
          Name:   Howard C. Wadsworth
 
          Title:   Director`

70